Exhibit 10.116

 

Prepared By And

After Recording Return To:

 

Lawrence C. Adams, Esq.

Jenkens & Gilchrist, A Professional Corporation

1445 Ross Avenue, Suite 3200

Dallas, Texas 75202

 

ATTENTION:  COUNTY CLERK--THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO BECOME
FIXTURES ON THE REAL PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR RECORD IN
THE RECORDS WHERE MORTGAGES ON REAL ESTATE ARE RECORDED.  ADDITIONALLY, THIS
INSTRUMENT SHOULD BE APPROPRIATELY INDEXED, NOT ONLY AS A MORTGAGE, BUT ALSO AS
A FINANCING STATEMENT COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE
REAL PROPERTY DESCRIBED HEREIN.  THE MAILING ADDRESSES OF THE MORTGAGOR (DEBTOR)
AND MORTGAGEE (SECURED PARTY) ARE SET FORTH IN THIS INSTRUMENT.

 

MORTGAGE, SECURITY AGREEMENT,

AND

ASSIGNMENT OF LEASES AND RENTS

 

This MORTAGE, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS (hereinafter
referred to as this “Mortgage”) is executed by HUNTLEY DEVELOPMENT LIMITED
PARTNERSHIP, an Illinois limited partnership (“Mortgagor”), whose address for
notice hereunder is 77 West Wacker Drive, Suite  4200, Chicago, Illinois 60601,
Attn:  Gary J. Skoien, to and in favor of BEAL BANK, S.S.B., a savings bank
organized under the laws of the State of Texas (“Mortgagee”), whose address for
notice hereunder is 6000 Legacy Drive, 4 East, Plano, Texas 75024, Attn: William
T. Saurenmann:

 

1

--------------------------------------------------------------------------------


 

W I T N E S S E T H:

 

ARTICLE I

 

DEFINITIONS

 

1.1                                 As used herein, the following terms shall
have the following meanings:

 

(a)                                  Applicable Environmental Laws:  All Legal
Requirements now or hereafter applicable to the use, treatment, processing,
disposal, transportation, storage or handling of hazardous or toxic wastes or
substances, including, without limitation, the Resource Conservation and
Recovery Act of 1987 (42 U.S.C. Section 6901 et seq.), as amended from time to
time, and regulations promulgated thereunder or pursuant thereto, and the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. Section 9601 et seq.), as amended from time to time, and regulations
promulgated thereunder or pursuant thereto.

 

(b)                                 Debtor Relief Laws:  Any applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement, insolvency,
reorganization or similar laws, whether federal or state or of a country other
than the United States of America, affecting the rights or remedies of creditors
generally, as in effect from time to time.

 

(c)                                  Escrowed Funds:  The amounts paid by
Mortgagor to Mortgagee pursuant to Paragraph 12.4 hereof to be held by Mortgagee
in a fund for the payment of the Impositions, subject to the provisions of such
Paragraph 12.4.

 

(d)                                 Event of Default:  Any happening or
occurrence described in Article VI herein.

 

(e)                                  Fixtures:  All right, title and interest of
Mortgagor in and to all materials, supplies, equipment, apparatus and other
items now or hereafter attached to, installed on or in the Land or the
Improvements, or which in some fashion are deemed to be fixtures to the Land or
Improvements under the laws of the State of Illinois, including the Illinois
Uniform Commercial Code.  The term “Fixtures” shall include, without limitation,
all items of personalty to the extent that the same may be deemed Fixtures under
applicable law.

 

(f)                                    Governmental Authority:  Any and all
courts, boards, agencies, commissions, offices or authorities of any nature
whatsoever for any governmental unit (federal, state, county, district,
municipal, city or otherwise) whether now or hereafter in existence.

 

(g)                                 Guarantors (whether one or more):   Horizon
Group Properties, Inc., a Maryland corporation, Horizon Group Properties, L.P.,
a Delaware limited partnership, and Prime Retail, L.P., a Delaware limited
partnership.

 

(h)                                 Guaranty:   That certain Guaranty Agreement,
dated July 10, 2002, executed by the Guarantors in favor of Mortgagee, by which
the Guarantors jointly and severally guaranty the payment and performance of 
Maker’s obligations in regard to the Loan and under the Loan Documents.

 

2

--------------------------------------------------------------------------------


 

(i)                                     Impositions:  The Insurance Premiums,
water, gas, sewer, electricity and other utility rates and charges; all rentals
charged under any ground lease covering all or any part of the Mortgaged
Property; all charges imposed pursuant to any subdivision, planned unit
development or condominium declaration or restrictions; all charges for any
easement, license or agreement maintained for the benefit of the Mortgaged
Property, and all other costs, expenses, taxes, charges and assessments, and any
interest or penalties with respect thereto, of any kind and nature whatsoever
which at any time prior to or after the execution hereof may be assessed, levied
or imposed upon the Mortgaged Property or upon the ownership, operation, use,
occupancy or enjoyment thereof, or which are related in any way to the
transactions contemplated under the Loan Documents.

 

(j)                                     Improvements:  All right, title and
interest of Mortgagor in and to any and all buildings, structures, open parking
areas, roadways, utility lines and facilities, land development activity and
other improvements, and any and all accessions, additions, replacements,
substitutions or alterations thereof or appurtenances thereto, now or at any
time hereafter situated, placed or constructed upon the Land or any part
thereof.

 

(k)                                  Indebtedness:  The principal of, interest
on and all other amounts and payments due under or secured by the Note, this
Mortgage or any other Loan Document, and all renewals, extensions and
modifications of any thereof, together with all funds hereafter advanced by
Mortgagee to or for the benefit of Mortgagor or Maker as contemplated by any
covenant or provision herein or therein contained or for any other purpose, and
all other currently existing indebtedness or obligation of whatever kind or
character, direct or indirect, absolute or contingent, owing or which may
hereafter become owing by Mortgagor or Maker to Mortgagee, whether such
indebtedness or obligation is evidenced by note, net profits agreement, open
account, overdraft, endorsement, surety agreement, guaranty or otherwise.

 

(l)                                     Insurance Premiums:  The premiums
payable by Mortgagor under each of the policies of insurance which Mortgagor is
required to maintain pursuant to the terms of this Mortgage.

 

(m)                               Land:  The real estate or any interest therein
described in Exhibit “A” attached hereto and made a part hereof, together with
all Improvements and Fixtures and all rights, titles and interests appurtenant
thereto.

 

(n)                                 Leases:  All right, title and interest of
Mortgagor in and to any and all leases, subleases, licenses, concessions or
other agreements (written or verbal, now or hereafter in effect) which now or
hereafter grant a possessory interest in and to, or the right to extract, mine,
reside in, operate in, sell or use the Mortgaged Property.

 

(o)                                 Legal Requirements:  (i) Any and all present
and future judicial decisions, statutes, rulings, rules, regulations, permits,
certificates or ordinances of any Governmental Authority in any way applicable
to Maker, Mortgagor or the Mortgaged Property, including, but not limited to,
those regarding the ownership, use, construction, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction of the Mortgaged
Property, (ii) any and all Leases and other contracts (written or oral) of any
nature to which Mortgagor may be bound and (iii) any and all

 

3

--------------------------------------------------------------------------------


 

restrictions, reservations, conditions, easements or other covenants or
agreements of record affecting the Mortgaged Property.

 

(p)                                 Loan:  The loan by Mortgagee to Maker, in an
amount not to exceed the principal sum of the Note.

 

(q)                                 Loan Documents:  The Note, this Mortgage, 
the Guaranty and any and all other documents heretofore, now or hereafter
executed by Maker, Mortgagor or any Guarantor to evidence or secure the payment
of the Indebtedness or the performance and discharge of the Obligations, and any
and all other documents executed by Maker, Mortgagor, any Guarantor or any
other  person or entity in connection with the Loan.

 

(r)                                    Maker:   Monroe Outlet Center, LLC, a
Michigan limited liability company.

 

(s)                                  Mortgaged Property:  The Land,
Improvements, Fixtures, Personalty, Leases and Rents, together with:

 

(i)                                     all rights, privileges, tenements,
hereditaments, rights-of-way, easements, appendages and appurtenances in anywise
appertaining thereto, and all right, title and interest of Mortgagor in and to
any streets, ways, alleys, strips or gores of land adjoining the Land or any
part thereof, which Mortgagor now owns or at any time hereafter acquires;

 

(ii)                                  all betterments, accessions, additions,
appurtenances, substitutions, replacements and revisions thereof and thereto and
all reversions and remainders therein;

 

(iii)                               all of Mortgagor’s right, title and interest
in and to any award, remuneration, settlement or compensation heretofore made or
hereafter to be made by any Governmental Authority to Mortgagor, including those
for any vacation of, or change of grade in, any streets affecting the Land or
the Improvements;

 

(iv)                              all right, title and interest of Mortgagor in
and to the following: all plans and specifications for the Improvements; all
contracts and subcontracts relating to the Land, Improvements, Fixtures,
Personalty, Leases and Rents, all deposits (including tenant’s security
deposits), funds, accounts, contract rights (including, without limitation,
those relating to the Annexation Agreement to which reference is made on Exhibit
“B” attached hereto), instruments, documents, general intangibles (including
trademarks, service marks, trade names and symbols used in connection
therewith), and notes or chattel paper arising from or by virtue of any
transactions related to the property described herein; all commissions and fees
that may be due to Mortgagor in regard to the sale of any portion of the
Mortgaged Property; all right, title and interest of Mortgagor in regard to any
municipal utility district, tax district, road district and/or planned
improvement district  relating to all or any part of the Land, including,
without limitation, all rights to payments and/or reimbursement from any
thereof; all permits, licenses, franchises, certificates, and other rights and
privileges obtained in connection with the property described herein; all
proceeds arising from or by virtue of the sale, lease or other disposition of
all or any part of the Mortgaged Property (consent to same not granted or to

 

4

--------------------------------------------------------------------------------


 

be implied hereby); all proceeds (including premium refunds) payable or to be
payable under each policy of insurance relating to the Mortgaged Property;

 

(v)                                 all other interest of every kind and
character which Mortgagor now has or at any time hereafter acquires in and to
all or any part of the above described real and personal property and all
property which is used or useful in connection therewith, including rights of
ingress and egress, easements, licenses, and all reversionary rights or
interests of Mortgagor with respect to such property.  To the extent permitted
by law, all of the foregoing personal property and Fixtures are to be deemed and
held to be a part of and affixed to the Land.  In the event the estate of the
Mortgagor in and to any of the Land and Improvements is a leasehold estate, this
conveyance shall include, and the lien, security interest and assignment created
hereby shall encumber and extend to, all other, further or additional titles,
estates, interest or rights which may exist now or at any time be acquired by
Mortgagor in or to the property demised under the lease creating such leasehold
estate and including Mortgagor’s rights, if any, to purchase the property
demised under such lease and, if fee simple title to any of such property shall
ever become vested in Mortgagor, such fee simple interest shall be encumbered by
this Mortgage in the same manner as if Mortgagor had fee simple title to such
property as of the date of execution hereof without the necessity of any further
act by Mortgagor, Mortgagee or any third party; and

 

(vi)                              any and all other security and collateral of
any nature whatsoever, now or hereafter given for the repayment of the
Indebtedness or the performance and discharge of the Obligations.

 

As used in this Mortgage, the term “Mortgaged Property” is expressly defined as
meaning all or, where the context permits or requires, any portion of the above
and all or, where the context permits or requires, any interest therein.

 

(t)                                    Mortgagee:   Beal Bank, S.S.B., and the
subsequent holder or holders, from time to time, of the Note.

 

(u)                                 Mortgagor:   Huntley Development Limited
Partnership, and any and all subsequent owners of all or any portion of the
Mortgaged Property (consent to any transfer of any such title by Huntley
Development Limited Partnership not hereby given or implied).

 

(v)                                 Note:   Those certain Promissory Notes, each
dated July 10, 2002, each executed by Maker, each payable to the order of
Mortgagee, Promissory Note I being in the principal sum of $3,000,000.00 and
Promissory Note II being in the principal sum of $4,000,000.00, each bearing
interest and being payable as provided therein, becoming finally due and payable
on July 10, 2005, subject to  acceleration of such maturity date as provided in
the Note , and any and all renewals and/or modifications and/or extensions
thereof.

 

(w)                               Obligations:  Any and all of the covenants,
warranties, representations and other obligations (other than to repay the
Indebtedness) relating to the Loan and/or the Prior Indebtedness made or
undertaken by Maker or Mortgagor to Mortgagee or others as set forth in the Loan
Documents.

 

5

--------------------------------------------------------------------------------


 

(x)                                   Permitted Encumbrances:  The outstanding
easements, building lines, restrictions and other matters (if any) as set forth
on Exhibit “B” attached hereto and made a part hereof, together with any other
encumbrances on the title to any of the Land hereafter expressly approved or
consented to by Mortgagee in writing, which approval or consent may be granted
or withheld at the sole discretion of Mortgagee.

 

(y)                                 Personalty:  All of the right, title and
interest of Mortgagor in and to all tangible and intangible personal property,
including all accounts, equipment, consumer goods, chattel paper, goods,
inventory, instruments, money, general intangibles, documents, minerals, crops
and timber (as those terms are defined in the Illinois Uniform Commercial Code)
which are attached to, installed on or placed or used on, in connection with or
which are acquired for such attachment, installation, placement or use, or which
arise out of the development, improvement, financing, leasing, operation, use or
maintenance of, the Land, the Improvements, the Fixtures or other goods located
on the Land or Improvements, or from or out of any business operated in or from
the Land or the Improvements, together with all additions, accessions,
accessories, amendments and modifications thereto, extensions, renewals,
enlargements and proceeds thereof, substitutions therefor, and income and
profits therefrom.  All right, title and interest of Mortgagor in and to the
following are included, without limitation, in the definition of Personalty: 
furnishings, building materials, supplies, machines, engines, boilers, stokers,
pumps, fans, vents, blowers, dynamos, furnaces, elevators, ducts, shafts, pipes,
furniture, cabinets, shades, blinds, screens; plumbing, heating, air
conditioning, lighting, lifting, ventilating, refrigerating, cooking, medical,
laundry and incinerating equipment, partitions, drapes, carpets, rugs and other
floor coverings, awnings, call and sprinkler systems, fire prevention and
extinguishing apparatus and equipment, water tanks, swimming pools, compressors,
vacuum cleaning systems, disposals, dishwashers, ranges, ovens, kitchen
equipment, cafeteria equipment, recreational equipment, lawn and landscaping
equipment and supplies, loan commitments, management agreements, maintenance and
service agreements, utility contracts, financing arrangements, bonds,
construction contracts, leases, licenses, permits, sales contracts, insurance
policies and the proceeds therefrom, plans and specifications, surveys, rent
rolls, books and records, funds, bank deposits and all other intangible personal
property.

 

(z)                                   Prior Indebtedness: The indebtedness and
obligations evidenced and/or secured by the Prior Indebtedness Documents.

 

(aa)                            Prior Indebtedness Documents: The documents
listed on Exhibit “C” attached hereto which evidence, secure and/or otherwise
relate to the Prior Indebtedness therein described, which encumber some or all
of the Mortgaged Property as more particularly described on Exhibit “C” hereto.

 

(bb)                          Rents:  All right, title and interest of Mortgagor
in and to all the rents, revenues, income, proceeds, royalties, profits and
other benefits now or hereafter paid or payable for using, leasing, licensing,
possessing, operating from or in, residing in, selling, mining, extracting or
otherwise enjoying or using all or any part of the Mortgaged Property, if any,
including, without limitation, all damages received following any default under
any of the Leases and all proceeds payable under any policy of insurance
covering loss of rents.

 

6

--------------------------------------------------------------------------------


 

(cc)                            Taxes:  All real estate and personal property
taxes and assessments payable with respect to the ownership, use or operation of
the Mortgaged Property including, without limitation, all ad valorem taxes
levied or assessed against the Mortgaged Property.

 

ARTICLE II

 

GRANT

 

To secure the full and timely payment of the Indebtedness and the full and
timely performance and discharge of the Obligations, Mortgagor has GRANTED,
SOLD, ASSIGNED, RELEASED, ALIENED, TRANSFERRED, REMISED, CONVEYED and
MORTGAGED,  and by these presents does GRANT, SELL, ASSIGN, RELEASE, ALIEN,
TRANSFER, REMISE, CONVEY and MORTGAGE unto Mortgagee, and grant to Mortgagee a
security interest in, the Mortgaged Property, subject, however, to the Permitted
Encumbrances, TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee, its
successors and assigns forever, and Mortgagor does hereby bind itself, its
successors and assigns to warrant and forever defend the title to the Mortgaged
Property unto Mortgagee against every person whomsoever lawfully claiming or to
claim the same or any part thereof, subject only to the Permitted Encumbrances;
provided, however, that if Maker and/or Mortgagor shall pay in full the
Indebtedness and shall fully perform and discharge the Obligations, then the
titles, liens, security interests, estates and rights granted by the Loan
Documents shall terminate; otherwise, the same shall remain in full force and
effect.

 

ARTICLE III

 

WARRANTIES AND REPRESENTATIONS

 

Mortgagor hereby unconditionally warrants and represents to Mortgagee as
follows:

 

3.1.                              Organization.  Mortgagor is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Illinois.  Mortgagor is duly qualified to transact business and
is in good standing in the State of Illinois. Mortgagor and Maker are affiliated
in that the owners (either direct or indirect) of Mortgagor are also the owners
(either direct or indirect) of Maker.  The execution and delivery of the Loan
Documents have been duly authorized under the terms of Mortgagor’s  Agreement of
Limited Partnership and authorized by Mortgagor’s partners.  Mortgagor has all
requisite authority, licenses and permits to own, operate and encumber the
Mortgaged Property.  No proceeding or action is pending, planned or threatened
for the dissolution, termination or annulment of Mortgagor.

 

3.2.                              Validity of Documents.  The execution,
delivery and performance by Mortgagor of the Loan Documents and the borrowing
evidenced by the Note, (i) have received all (if any) requisite prior
governmental approval in order to be legally binding and enforceable in
accordance with the terms thereof, and (ii) will not violate, be in conflict
with, result in a breach of or constitute (with due notice or lapse of time, or
both) a default under any mortgage, indenture, agreement, commitment or
instrument to which Mortgagor is a party or by which any of its assets are
bound, or any Legal Requirement or result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any of Mortgagor’s
property or assets, except as contemplated by the provisions of the Loan
Documents. To the

 

7

--------------------------------------------------------------------------------


 

best of Mortgagor’s knowledge, after reasonable investigation and inquiry,  this
Mortgage constitutes  the legal, valid and binding obligation of Mortgagor and 
is enforceable against Mortgagor in accordance with   its terms, except as such
enforceability may be limited by applicable Debtor Relief Laws.  Mortgagor has
full and lawful authority to bargain, grant, sell, mortgage, assign, transfer
and convey to Mortgagee all of the Mortgaged Property as set forth herein.

 

3.3.                              Information.  To the best of Mortgagor’s
knowledge, after reasonable investigation and inquiry, all information, reports,
papers and data given by or on behalf of Maker, Mortgagor or  any Guarantor to
Mortgagee with respect  to Maker,  Mortgagor,  any Guarantor and/or the
Mortgaged Property and/or otherwise in regard to the Loan are accurate, complete
and correct in all material respects and do not omit any fact necessary to
prevent the facts contained therein from being materially misleading.  All
information material to the transactions contemplated herein and known to
Mortgagor has been expressly disclosed in writing by Mortgagor to Mortgagee.

 

3.4.                              Title to Mortgaged Property and Lien of this
Instrument.  Mortgagor has good and indefeasible title to the Land and the
Improvements in fee simple, and good and indefeasible title to the Fixtures, the
Personalty, the Leases and the Rents, free and clear of any liens, charges,
encumbrances, security interests and adverse claims whatsoever except the
Permitted Encumbrances.  This Mortgage constitutes a valid, subsisting Mortgage
of and on the Land, the Improvements, and the Fixtures and a valid, subsisting
security interest in and to the Personalty, Leases and Rents, all in accordance
with the terms hereof, subject to only the Permitted Encumbrances.  To
Mortgagor’s knowledge, none of the Personalty has been acquired by Mortgagor in
violation of any applicable bulk sale law.  No tenant or other party has any
rights or interests of any kind with respect to the Mortgaged Property.  The
only other liens and security interests encumbering any of the Mortgaged
Property are those liens and security interests described on Exhibit “B”
attached hereto.

 

3.5.                              Taxes and Other Payments.  Mortgagor has filed
all federal, state, county, municipal and city income, franchise and other tax
returns which are required to have been filed by Mortgagor, and Mortgagor has
paid all taxes which have become due pursuant to such returns or pursuant to any
assessments received by Mortgagor, and Mortgagor knows of no basis for any
additional assessment in respect of any such taxes.  Mortgagor has paid or will
pay in full (except for such retainages as may be permitted or required by any
Legal Requirements to be withheld by Mortgagor pending completion of the
Improvements) all sums owing or claimed for labor, material, supplies, personal
property (whether or not constituting a Fixture hereunder) and services of every
kind and character used, furnished or installed in the Mortgaged Property, and
no claim for any of the same currently exists and no valid claim will be
permitted to become past due.

 

3.6.                              Litigation.  There are no actions, suits or
proceedings pending or, to the knowledge of Mortgagor, threatened against or
affecting Maker, Mortgagor, the Guarantor or any of the Mortgaged Property with
respect to which an adverse decision is reasonably likely which would materially
adversely affect the ability of Mortgagor to perform its obligations under the
Loan Documents or which involve the validity or enforceability of this Mortgage
or any other Loan Document or the priority of the lien and security interest
hereof, and no event has occurred (including specifically Mortgagor’s execution
of the Loan Documents and the consummation of the Loan) which will violate, be
in conflict with, result in the breach of or constitute (with due notice or
lapse of time, or both) a default under, any Legal Requirement or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of Mortgagor’s property other than the liens and security
interests created by the Loan Documents.

 

8

--------------------------------------------------------------------------------


 

3.7.                              The Financial Statements.  The financial
statements of Mortgagor  heretofore delivered to Mortgagee are true, complete
and correct in all material respects, have been prepared in accordance with
generally accepted accounting principles consistently applied, and fairly
present the financial condition of the Mortgagor  as of the dates thereof.  No
materially adverse change in Mortgagor’s  financial condition has occurred since
the dates thereof, and no borrowings have been made by Mortgagor  since the
dates thereof other than the borrowings contemplated hereby or other borrowings
approved in writing by Mortgagee.   Mortgagor  has  no liabilities, direct or
contingent (including, without limitation, any liability for taxes or any
forward or long-term commitments), which are not disclosed or shown to be
reserved against in its current financial statement delivered to Mortgagee.

 

3.8.                              No Defaults.  Mortgagor is not in default
under any of the Loan Documents or any of the Prior Indebtedness Documents, and
no event has occurred which by notice, the passage of time or otherwise would
constitute an event of default under any of the Loan Documents or any of the
Prior Indebtedness Documents.  Mortgagor is not in default in the payment of any
indebtedness for borrowed money or under the terms and provisions of any
agreement or instrument evidencing any such indebtedness.  To Mortgagor’s
knowledge, it is not in default with respect to any order, writ, injunction,
decree or demand of any court or of any other requirement of any Governmental
Authority.

 

3.9.                              Access and Utilities.  The Mortgaged Property
has adequate rights of access to public ways and has access to all water,
sanitary sewer and storm drain facilities and other utility services which are
necessary for the use of the Mortgaged Property and Improvements for their
intended purposes.  All public utilities necessary to the full use and enjoyment
of the Mortgaged Property as permitted by applicable zoning  are now available
at the boundaries of the Mortgaged Property to serve the Mortgaged Property and
Improvements.  All roads necessary for the utilization of the Mortgaged Property
and Improvements for their intended purposes as permitted by applicable zoning
have been completed and provide  uninterrupted, continuous and adequate paved
access to the Mortgaged Property and the Improvements in accordance with all
Legal Requirements.

 

3.10.                        Licenses; Permits.  Mortgagor has obtained from
each Governmental Authority and from each beneficiary of each restrictive
covenant encumbering the Mortgaged Property (if any) all licenses, permits,
authorizations, consents and approvals necessary for the operation, use and
occupancy of the Improvements.

 

3.11.                        Lien Potential.  Mortgagor has not taken, suffered
or permitted any action, the effect of which would be to establish or cause the
inception or priority of any mechanics’ or materialman’s lien, statutory or
otherwise, or any other lien, charge, or encumbrance upon the Mortgaged Property
(or any part thereof) to be prior or superior to the lien and security interest
of this Mortgage.  Each contractor, subcontractor, mechanic and materialman
which has at any time supplied labor or  materials to the Mortgaged Property for
or on behalf of Mortgagor has been paid in full, and Mortgagor has not received
any lien affidavit with respect to the Mortgaged Property.

 

3.12.                        Dangerous Conditions.  Mortgagor has no actual
knowledge of any dangerous condition affecting any portion of the Mortgaged
Property.

 

3.13.                        Environmental Matters.  To the best of Mortgagor’s
knowledge, after reasonable investigation and inquiry, the Mortgaged Property is
not in violation of any Applicable Environmental

 

9

--------------------------------------------------------------------------------


 

Laws and is not subject to any existing, pending or threatened investigation or
inquiry by any Governmental Authority or to any remedial obligations under any
Applicable Environmental Laws.  Mortgagor has no knowledge that any flammable
explosives, radioactive materials, hazardous or toxic wastes, hazardous or toxic
substances or related materials have been used, generated, manufactured, stored,
spilled, released, or disposed of on, under, from, about or onto the Mortgaged
Property in violation of Applicable Environmental Laws.  In addition, Mortgagor
has no knowledge of any presence, disposal, spill, use or release of any
hazardous or toxic wastes, hazardous or toxic substances or related materials
on, under, from, about or onto the Mortgaged Property prior to Mortgagor’s
acquisition of title to the Mortgaged Property.  To the best of Mortgagor’s
knowledge, after reasonable investigation and inquiry, no asbestos or
asbestos-containing materials have been installed, used, incorporated into or
disposed of in the Improvements or on the Land at any time in violation of
Applicable Environmental Laws.  To the best of  Mortgagor’s knowledge, after
reasonable investigation and inquiry, no underground tanks or containers of any 
nature are located on the Mortgaged Property, or were located on the Mortgaged
Property and subsequently moved or filled in violation of Applicable
Environmental Laws.  To the best of Mortgagor’s knowledge, after reasonable
investigation and inquiry, there are no polychlorinated byphenyls (PCBs) located
upon or in the Mortgaged Property, including but not limited to any electrical
transformers, flares and light fixtures,  or any other similar equipment or
device of any nature in violation of Applicable Environmental Laws.  To the best
of Mortgagor’s knowledge, after reasonable investigation and inquiry, there are
no conditions likely to exist during the term of this Mortgage, or in the
foreseeable future, which would require or are likely to require clean up,
removal, remedial action, or other responsive action pursuant to any Applicable
Environmental Laws by Mortgagor, or which would subject Mortgagor to damages,
penalties, injunctive relief or clean up costs under any Applicable
Environmental Laws.  To the best of Mortgagor’s knowledge, after reasonable
investigation and inquiry, no permits, licenses or approvals are required under
any Applicable Environmental Laws relative to the Mortgaged Property.  To the
best of Mortgagor’s knowledge, after reasonable investigation and inquiry,
neither the Mortgaged Property nor Mortgagor are subject to any judgment,
decree, order or citation which relates to or arises out of a violation of any
Applicable Environmental Law, or that requires Mortgagor to clean up, remove or
take remedial action or other responsive action pursuant to any Applicable
Environmental Law.  To the best of Mortgagor’s knowledge, after reasonable
investigation and inquiry, there are not now, nor to Mortgagor’s knowledge after
reasonable investigation, have there ever been any substances classified as
hazardous or toxic under any Applicable Environmental Law, stored, deposited,
treated, recycled or disposed of on, under, or at the Mortgaged Property in
violation of Applicable Environmental Laws.  Mortgagor will fully comply with
all Applicable Environmental Laws relative to the Mortgaged Property at all
times in the future.

 

Mortgagor has disclosed to all applicable Governmental Authorities all facts,
conditions and circumstances, if any, pertaining to the Mortgaged Property which
are required to be disclosed under Applicable Environmental Laws.

 

ARTICLE IV

 

AFFIRMATIVE COVENANTS

 

Mortgagor hereby unconditionally covenants and agrees with Mortgagee as follows:

 

4.1.                              Payment and Performance.  Mortgagor will fully
perform all of the Obligations for which it

 

10

--------------------------------------------------------------------------------


 

has liability on or before the dates they are to be performed.

 

4.2.                              Existence.  Mortgagor will preserve and keep
in full force and effect its existence, rights, franchises and trade names, and
all licenses and permits necessary for the development and operation of the
Mortgaged Property for its intended use as permitted by applicable zoning
ordinances.

 

4.3.                              Compliance with Legal Requirements.  Mortgagor
will promptly and faithfully comply with, conform to and obey all present and
future Legal Requirements, whether or not the same shall necessitate structural
changes in, improvements to, or interfere with the use or enjoyment of, the
Mortgaged Property.

 

4.4.                              Payment of Impositions.  Subject to the
provisions of Paragraph 12.4 herein, Mortgagor will duly pay and discharge, or
cause to be paid and discharged, the Impositions not later than the date upon
which the Impositions become due; provided, however, that Mortgagor may, if
permitted by law and if installment  payments would not create or permit the
filing of a lien against the Mortgaged Property, pay the Impositions in
installments, whether or not interest shall accrue on the unpaid balance of such
Impositions.  Within fifteen (15) days following the due date of any of the
Insurance Premiums (or any installment thereof), Mortgagor, if paying such
Impositions directly pursuant to the terms of this Mortgage, shall furnish
Mortgagee with evidence satisfactory to Mortgagee of the payment thereof.

 

4.5.                              Condition of Property.  Mortgagor will keep
the Mortgaged Property in the good order, condition and appearance,  and will
make all repairs, replacements, renewals, additions, betterments, improvements
and alterations thereof and thereto, interior and exterior, structural and
nonstructural, ordinary and extraordinary, foreseen and unforeseen, which are
necessary or reasonably appropriate to keep same in such order,  condition and
appearance.  Mortgagor will also use its best efforts to prevent any act or
occurrence which might materially impair the value or usefulness of the
Mortgaged Property for its intended usage as set forth in any plans and
specifications for the Improvements submitted to Mortgagee or in the Loan
Documents.  In instances where repairs, replacements, renewals, additions,
betterments, improvements or alterations are required in and to the Mortgaged
Property on an emergency basis to prevent loss, damage, waste or destruction
thereof, Mortgagor shall proceed to construct same, or cause same to be
constructed, notwithstanding anything to the contrary contained in Paragraph 5.2
hereinbelow; provided, however, that in instances where such emergency measures
are to be taken, Mortgagor will promptly notify Mortgagee in writing of the
commencement of same and the measures to be taken, and when same are completed,
the completion date and the measures actually taken.

 

4.6                                 Repairs.  Mortgagor shall not make any
material improvements to the Mortgaged Property unless consented to in writing
by Mortgagee, which consent will not be unreasonably withheld.  Upon receipt of
Mortgagee’s consent to the plans for the Improvements in question (the “Plans”),
Mortgagor shall construct its proposed Improvements strictly in accordance with
such Plans diligently, without delay and to final completion in a good and
workmanlike manner, free from construction defects and in accordance with the
Loan Documents.  In no event shall Mortgagee have any liability or
responsibility whatsoever with respect to any improvements made to the Mortgaged
Property by Mortgagor, and as a condition to the commencement of construction,
Mortgagor shall cause all  contractors, subcontractors and other persons engaged
by or on behalf of Mortgagor with respect to the work to procure and maintain
insurance coverage against such risks, in such amounts and with such companies
as Mortgagee may reasonably require fully insuring and protecting Mortgagee in
connection with the completion of Mortgagor’s improvements.  Mortgagee, by
approving the Plans for the construction of Improvements to the Mortgaged
Property, is not thereby consenting to the imposition of any mechanic’s or
materialmen’s or other lien upon any of the Mortgaged Property as a result of
the furnishing of any materials, furnishings or

 

11

--------------------------------------------------------------------------------


 

equipment or the performance of any labor or services, and in no event shall
this Mortgage be deemed to have been subordinated to any such lien or claim.

 

4.7.                              Insurance.  Mortgagor shall obtain and
maintain the following types of insurance upon and relating to the Mortgaged
Property:

 

(a)                                  When and if required by the Mortgagee, and
to the extent available, “All Risk” property and fire insurance (with extended
coverage endorsement) in an amount not less than the full replacement value of
the Improvements (with a deductible not to exceed $25,000.00 and with
co-insurance limited to a maximum of 10% of the amount of the policy), naming
Mortgagee under a standard mortgagee clause (438 BFU) and including agreed
amount, inflation guard, replacement cost and waiver of subrogation
endorsements;

 

(b)                                 Comprehensive general liability insurance in
an amount not less than $2,000,000 insuring against personal injury, death and
property damage and naming Mortgagee as additional insured;  and

 

(c)                                  Such other types of insurance as may be
reasonably required from time to time by Mortgagee.

 

Upon the request of Mortgagee, Mortgagor shall increase the coverages under any
of the insurance policies required to be maintained hereunder or otherwise
modify such policies in accordance with Mortgagee’s request.  All of the
insurance policies required hereunder shall be issued by corporate insurers
licensed to do business in the State of  Illinois rated A or better by A.M. Best
Company and shall be in form acceptable to Mortgagee.  If and to the extent that
the Mortgaged Property is located within an area that has been or is hereafter
designated or identified as an area having special flood hazards by the
Department of Housing and Urban Development or by such other official as shall
from time to time be authorized by federal or state law to make such designation
pursuant to any national or state program of flood insurance, Mortgagor shall
carry flood insurance with respect to the Mortgaged Property in amounts not less
than the maximum limit of coverage then available with respect to the Mortgaged
Property or the amount of the Indebtedness, whichever is less.  Certificates of
all insurance required to be maintained hereunder shall be delivered to
Mortgagee, along with evidence of the payment in full of all premiums required
thereunder, concurrently with Mortgagor’s execution of this Mortgage.  All such
certificates shall be in form acceptable to Mortgagee.  Certificates evidencing
all renewal and substitute policies of insurance shall be delivered to
Mortgagee, along with evidence of the payment in full of all premiums required
thereunder, at least 15 days before termination of the policies being renewed or
substituted.  If any loss shall occur at any time when Mortgagor shall be in
default hereunder, Mortgagee shall be entitled to the benefit of all insurance
policies held  or maintained by Mortgagor, to the same extent as if same had
been made payable to Mortgagee, and upon foreclosure hereunder, Mortgagee shall
become the owner thereof.  Mortgagee shall have the right, but not the
obligation, to make premium payments, at Mortgagor’s expense, to prevent any
cancellation, endorsement, alteration or reissuance of any policy of insurance
maintained by Mortgagor, and such payments shall be accepted by the insurer to
prevent same.

 

4.8.                              Restoration Following Casualty.  If any act or
occurrence of any kind or nature (including any casualty for which insurance was
not obtained or obtainable) shall result in damage to or destruction of the
Mortgaged Property (such event being called a “Loss”), Mortgagor will give
prompt written notice thereof to Mortgagee.  All insurance proceeds paid or
payable in connection with such Loss shall be paid

 

12

--------------------------------------------------------------------------------


 

to Mortgagee.  Mortgagee shall have the right either (a) to place all insurance
proceeds received in connection with such Loss in a separate account for the
benefit of Mortgagee and Mortgagor to be used to restore, repair or replace and
rebuild the Mortgaged Property as nearly as possible to its value, condition and
character immediately prior to such Loss or (b) to apply all insurance proceeds
in connection with such Loss to the payment of the Indebtedness in such order as
Mortgagee may elect; provided, however, that if no Event of Default has occurred
and is continuing hereunder at the time of such Loss, if Mortgagee determines
that Mortgagor will be able to pay all amounts becoming due under the Note
during the pendency of any restoration or repairs to or replacement of the
Mortgaged Property and if the available insurance proceeds are sufficient, in
Mortgagee’s reasonable judgment, to fully and completely restore, repair or
replace the Mortgaged Property, or if such proceeds are insufficient for such
purposes, if Mortgagor provides additional sums (the “Additional Sums”) to
Mortgagee’s reasonable satisfaction so that the aggregate of such proceeds and
such Additional Sums will be sufficient for such purpose, then all of the
insurance proceeds payable with respect thereto, together with any Additional
Sums provided by Mortgagor, shall be placed in a separate account for the
benefit of Mortgagee and Mortgagor to be used to fully and completely restore,
repair or replace the Mortgaged Property as nearly as possible to its value,
condition and character immediately prior to such loss.   Mortgagor hereby
covenants to diligently prosecute any restoration, repairs or replacement of the
Mortgaged Property undertaken by or on behalf of Mortgagor pursuant to this
Paragraph 4.8, and agrees that all such work shall be conducted pursuant to
written contracts approved by Mortgagee in writing.  In the event any insurance
proceeds and/or Additional Sums remain following the restoration, repair or
replacement of the Mortgaged Property, so long as no Event of Default or event
or condition which, with the giving of notice, the passage of time or both,
could mature into an Event of Default, then exists, such amounts may be retained
by Mortgagor.

 

4.9.                              Inspection.  Mortgagor will permit Mortgagee,
and its agents, representatives and employees, to inspect the Mortgaged Property
at all reasonable times upon reasonable advance notice.

 

4.10.                      Defense of Actions.  If the interest of Mortgagee in
the Mortgaged Property, or any part thereof,  or the respective rights and
obligations of Mortgagor and Mortgagee pursuant to this Mortgage, shall be
endangered or shall be attacked, directly or indirectly, Mortgagor hereby
authorizes Mortgagee, at Mortgagor’s expense, to take all necessary and proper
steps for the defense of such title or interest, including the employment of
counsel, the prosecution or defense of litigation and the compromise or
discharge of claims made against such title or interest in the Mortgaged
Property.  Mortgagor will indemnify and hold Mortgagee harmless from and against
any and all loss, cost, damage, liability or expense incurred by Mortgagee in
protecting its interests hereunder in such an event (including all court costs
and reasonable attorneys’ fees) unless the litigation is between Mortgagor and
Mortgagee and Mortgagor finally prevails in such litigation.

 

4.11.                        Future Impositions.  If at any time any law shall
be enacted imposing or authorizing the imposition of any tax upon this Mortgage
or upon any rights, titles, liens or security interests created hereby or upon
the Note, or any part thereof, Mortgagor shall immediately pay all such taxes;
provided, however, that in the alternative,  Maker may, in the event of the
enactment of such a law, and must, if it is unlawful for Mortgagor to pay such
taxes, prepay the Note in full within one hundred twenty (120) days after demand
therefor by Mortgagee.

 

4.12.                      Books and Records.  Mortgagor will maintain full and
accurate books of account and other records reflecting the results of its
operations and will furnish or cause to be furnished to Mortgagee, on or before
forty-five (45) days following the end of each calendar year:  (i) annual
balance sheet and profit

 

13

--------------------------------------------------------------------------------


 

and loss statements with respect to Mortgagor and the Mortgaged Property
prepared in accordance with generally accepted accounting principles
consistently applied and certified by Mortgagor’s  chief financial officer, (ii)
an annual operating statement, together with a complete sales report and other
supporting data reflecting all material information with respect to the
operation of the Mortgaged Property, and (iii) all other financial information
and reports with respect to Mortgagor, Maker, the Guarantors and the Mortgaged
Property which Mortgagee may reasonably request, including, without limitation,
copies of the most recent federal income tax returns of Maker, Mortgagor and the
Guarantor.  Within fifteen (15) days after the end of each calendar month during
the term of the Loan, Mortgagor shall also deliver to Mortgagee on a monthly
basis a monthly operating statement, any other financial statements generated on
a monthly basis concerning the Mortgaged Property, a complete sales report, and
all other supporting data reflecting all material information with respect to
the operation of the Mortgaged Property.  All of the above-referenced financial
statements shall be in such detail as Mortgagee may reasonably require and shall
be certified by the subjects thereof as being true, correct and complete for the
period covered thereby.  At any time, and from time to time, Mortgagor shall
deliver to Mortgagee such other financial statements and data as Mortgagee shall
reasonably request with respect to Mortgagor and/or the ownership, maintenance,
use and operation of the Mortgaged Property, and Mortgagee shall have the right,
at reasonable times and upon reasonable notice, to audit Mortgagor’s books of
account and records and the books of account and records relating to the
Mortgaged Property, all of which  shall be maintained and made available to
Mortgagee and Mortgagee’s representatives for such purposes on the Mortgaged
Property or at such other location as Mortgagee may approve.

 

4.13.                        Late Charge.  At the option of the Mortgagee, as
provided in the Note,  Maker will pay a “late charge” not exceeding five percent
(5%) of any installment on the Note when paid more than ten (10) days after the
due date thereof, to cover the extra expenses involved in handling delinquent
payments, subject to the limitations of Paragraph 12.10 hereof.

 

4.14.                      Expenses.  Mortgagor and/or Maker shall pay all
reasonable costs and expenses incurred by Mortgagee from time to time in
connection with the Mortgaged Property, the Loan, the Loan Documents, any
amendments or modifications to any of the Loan Documents, any waiver of any
provisions of the Loan Documents and any other matter related to the Loan
including, without limitation, the reasonable costs and expenses of the
preparation of this Mortgage and of any other documents or instruments Mortgagee
considers necessary or appropriate with respect to the Loan, the reasonable
costs and expenses of or incident to the enforcement or performance of and
compliance with any of the provisions of this Mortgage or any of the other Loan
Documents and any other reasonable costs and expenses of any kind or nature
whatsoever which at any time prior to or after the execution hereof are payable
with respect to the Mortgaged Property, or the ownership, operation, use,
occupancy or enjoyment thereof, or which are related in any way to the
transactions contemplated under this Mortgage.

 

4.15.                        Additional Acts.  In addition to the acts recited
herein and contemplated to be performed, executed and/or delivered by Mortgagor,
Maker and Mortgagor hereby agree, at any time, and from time to time upon the
request of  Mortgagee, to perform, execute, acknowledge, deliver, record and/or
file such further instruments, do such further acts and give such further
assurances as Mortgagee may reasonably determine to be necessary or proper to
(a) promptly implement the intent of Maker, Mortgagor and Mortgagee under the
Loan Documents ; (b) promptly correct any defect, error or omission which may be
discovered in this Mortgage or any other Loan Document, and execute any and all
additional documents, as may be requested by Mortgagee to correct such defect,
error or omission or to identify any additional properties which are or become
subject to this Mortgage; (c) assure Mortgagee a valid and direct lien and

 

14

--------------------------------------------------------------------------------


 

perfected security interest, subject only to the applicable Permitted
Encumbrances, under the Loan Documents or any of them on the Mortgaged Property;
(d) create, perfect, preserve, maintain and protect the liens and security
interests created or intended to be created by the Loan Documents; and (e)
provide the rights and remedies to Mortgagee granted or provided for by the Loan
Documents.  Maker and Mortgagor, upon request of Mortgagee, will execute,
acknowledge, deliver and record and/or file such further instruments and do such
further acts as Mortgagee may reasonably determine to be necessary, desirable or
proper to carry out more effectively the purposes of the Loan Documents, to
subject to the liens and security interests thereof any property intended by the
terms thereof to be covered thereby, including specifically, without limitation,
any renewals, additions, substitutions, replacements or appurtenances to the
Mortgaged Property, and to complete, execute, record and file any document or
instrument necessary to place third parties on notice of the liens and security
interests granted under the Loan Documents.  Mortgagor hereby irrevocably
appoints Mortgagee as its agent and attorney-in-fact, at the option of
Mortgagee,  to execute, acknowledge and deliver all such instruments and
additionally to record and file any of the same as may be necessary, if
Mortgagor fails to do so within ten (10) business days after Mortgagee’s written
request therefor.

 

4.16.                        Notices by Governmental Authority, Fire and
Casualty Losses, Etc.  Mortgagor shall timely comply with and promptly furnish
to Mortgagee true and complete copies of any official notice or claim by any
Governmental Authority pertaining to any of the Mortgaged Property.  Mortgagor
shall promptly notify Mortgagee of any fire or other casualty or any notice of
taking or eminent domain action or proceeding affecting any of the Mortgaged
Property.

 

4.17.                        Notice of Certain Events.  Mortgagor shall promptly
notify Mortgagee if Mortgagor learns of the occurrence of (a) any event which
constitutes an Event of Default, together with a detailed statement by Mortgagor
of the steps being taken to cure such Event of Default (however, this shall not
affect any of the obligations or liabilities of Mortgagor or any of the rights
or remedies of Mortgagee),  (b) the receipt of any notice from, or the taking of
any other action by, the holder of any promissory note, debenture or other
evidence of indebtedness of Mortgagor  (specifically including, without
limitation, those secured by the Prior Indebtedness Documents) with respect to a
claimed default, together with a detailed statement by Mortgagor specifying the
notice given or other action taken by such holder and the nature of the claimed
default and what action Mortgagor is taking or proposes to take with respect
thereto, (c) any legal, judicial or regulatory proceedings affecting Mortgagor
or any of its properties in which the amount involved is material and is not
covered by insurance, or with respect to which an adverse decision is reasonably
likely which would have a material adverse effect upon Mortgagor or any of the
Mortgaged Property, or (d) any other event or condition having a material
adverse effect on Mortgagor or the Mortgaged Property.

 

4.18.                        Certificates of Compliance.  Within ten (10) days
following Mortgagor’s receipt of a request from Mortgagee, Mortgagor will
furnish or cause to be furnished to Mortgagee certificates of compliance signed
by  Mortgagor, (i) stating that a review of the activities of Mortgagor has been
made to determine whether Mortgagor has fulfilled all of its obligations under
the Loan Documents; (ii) stating that to the best of Mortgagor’s knowledge,
after reasonable investigation and inquiry, Mortgagor has fulfilled all of its
obligations under the Loan Documents and that all representations made herein
continue to be true and correct (or specifying the nature of any change), or if
an Event of Default shall have occurred, specifying the Event of Default and the
nature and status thereof; (iii) to the extent requested from time to time by
Mortgagee, specifically affirming compliance of Mortgagor with any of its
representations or obligations under the Loan Documents; and (iv) containing or
accompanied by such financial or other details,

 

15

--------------------------------------------------------------------------------


 

information and material as Mortgagee may reasonably request to evidence such
compliance.

 

4.19.                        Restriction on Distribution.  Mortgagor shall not
use any proceeds of the Loan to pay fees, commissions, salaries, or other
compensation, or otherwise receive or accept or agree to receive or accept any
compensation, “kickbacks”, rebates or other payments from any parties with
respect to the Property, of any kind, whether directly or indirectly, to
Mortgagor  or any agent or employee or affiliate of Mortgagor without the prior
written consent of Mortgagee, which consent may be given or withheld in
Mortgagee’s sole and absolute discretion.

 

4.20.                        No Conditional Sale Contracts, Etc.  Without the
prior written consent of Mortgagee, which consent may be granted or withheld at
the sole discretion of Mortgagee, no materials, equipment, or fixtures shall be
supplied, purchased, or installed for the operation of the Improvements pursuant
to security agreements, conditional sale contracts, lease agreements, or other
arrangements or understandings whereby a security interest or title is retained
by any party or the right is reserved or accrues to any party to remove or
repossess any such materials, equipment, or fixtures intended to be utilized in
the operation of the Improvements.

 

4.21.                        Indemnification.  Mortgagor agrees to indemnify
Mortgagee and to hold Mortgagee harmless from and against any and all claims,
demands, causes of action, losses, damages, liabilities, costs and expenses
(including, without limitation, reasonable  attorneys’ fees and court costs) at
any time asserted against or incurred by Mortgagee by reason of, arising out of
or in connection with any violation or breach by Mortgagor of any of the terms
and provisions of the Loan Documents including, without limitation, any breach
or violation of any Applicable Environmental Laws, except to the extent caused
solely by the gross negligence or willful misconduct of Mortgagee.  In addition,
Mortgagor agrees to indemnify Mortgagee and to hold Mortgagee harmless from and
against any and all costs, expenses, damages, losses or liabilities incurred or
suffered by Mortgagee as a result of any removal or remedial obligations imposed
with respect to the Mortgaged Property under any Applicable Environmental Laws,
except to the extent caused solely by the gross negligence or willful misconduct
of Mortgagee.

 

4.22.                        Compliance with Applicable Environmental Laws. 
Mortgagor will not cause or knowingly permit the Mortgaged Property to be in
violation of any Applicable Environmental Law, or do or knowingly permit
anything to be done which will subject the Mortgaged Property to any remedial
obligations under any Applicable Environmental Law.  Mortgagor will promptly
notify Mortgagee in writing of any existing, pending or threatened investigation
by any Governmental Authority under or in connection with any Applicable
Environmental Law.  Mortgagor will not use the Mortgaged Property in a manner
which will result in the disposal or release of any hazardous substances or
solid waste on, from or to the Mortgaged Property in violation of any Applicable
Environmental Laws, and shall at all times keep the Mortgaged Property free of
all hazardous substances and wastes, the presence of which would be a violation
of any Applicable Environmental Law.  If at any time during the existence of
this Mortgage, Mortgagee receives information leading Mortgagee to believe that
the Mortgaged Property is not free of hazardous substances or wastes, the
presence of which would be a violation of any Applicable Environmental Law, then
Mortgagor shall provide to Mortgagee, at Mortgagor’s sole cost and expense and
within a reasonable period of time as designated by Mortgagee following
Mortgagee’s request therefor, a current report by an environmental engineer
acceptable to Mortgagee and covering such matters with respect to the Mortgaged
Property as may be required by Mortgagee.  If Mortgagor fails to provide
Mortgagee with such report within such reasonable period of time designated by
Mortgagee following Mortgagee’s request therefor, Mortgagee shall have the right
to obtain such report at

 

16

--------------------------------------------------------------------------------


 

Mortgagor’s cost, and the same shall be a demand obligation owing by Mortgagor
to Mortgagee and shall be a part of the Indebtedness.  Mortgagor covenants to
operate the Mortgaged Property (whether or not such property constitutes a
“Facility” as defined by the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”)), so that no cleanup or other
obligation arises in respect of CERCLA or other applicable Environmental Law
which would constitute a lien or charge on the Mortgaged Property prior to that
of this Mortgage.  If any such claim be made or any obligation should
nevertheless arise hereafter, Mortgagor agrees that it will, at its own expense,
(a) promptly cure same and (b) indemnify Mortgagee from any liability,
responsibility or obligation in respect thereof or in respect of any cleanup or
other liability as successor, secured party or otherwise (regardless of whether
or not Mortgagee may be deemed to be an “owner or operator” under CERCLA) for
any reason including, but not limited to, the enforcement of Mortgagee’s rights
as a secured party under this Mortgage or any obligation of law, except to the
extent caused solely by the gross negligence or willful misconduct of Mortgagee.

 

4.23.                        Maintenance of Rights of Way, Easements and
Licenses.  Mortgagor will maintain, preserve and renew all contract rights,
rights of way, easements, grants, privileges, licenses and franchises reasonably
necessary for the use of the Mortgaged Property from time to time and will not,
without the prior written consent of Mortgagee (which consent may be granted or
withheld at the sole discretion of Mortgagee), initiate, join in or consent to
any private restrictive covenant or other public or private restriction as to
the use of the Mortgaged Property.  Mortgagor shall, however, comply with all
restrictive covenants which may at any time affect the Mortgaged Property,
zoning ordinances and other public or private restrictions as to the use of the
Mortgaged Property.

 

4.24.                        Performance of Obligations in Regard to the Prior
Indebtedness.   Mortgagor will fully and timely pay and perform all of its
obligations under the Prior Indebtedness Documents and in regard to the
indebtedness and obligations evidenced and/or secured thereby and will not
commit or allow a default to occur under any thereof or in regard to any of the
Prior Indebtedness.  Promptly upon Mortgagor’s receipt thereof, Mortgagor will
provide to Mortgagee copies of all notices Mortgagor receives or gives in regard
to any of the Prior Indebtedness.

 

ARTICLE V

 

NEGATIVE COVENANTS

 

Mortgagor hereby covenants and agrees with Mortgagee that until the entire
Indebtedness shall have been paid in full and all of the Obligations shall have
been fully performed and discharged:

 

5.1.                              Use Violations.  Mortgagor will not use,
maintain, operate or occupy, or allow the use, maintenance, operation or
occupancy of the Mortgaged Property in a manner which (a) violates any Legal
Requirement, (b) may be dangerous unless safeguarded as required by law, (c)
constitutes a public or private nuisance or (d) makes void, voidable or
cancelable, or materially increases the premium of, any insurance then in force
with respect thereto.

 

5.2.                              Alterations.  Mortgagor will not commit or
knowingly permit any waste of the Mortgaged Property and will not (subject to
the provisions of Paragraphs 4.5 and 4.7 herein), without the prior written
consent of Mortgagee, which may be granted or withheld at the sole discretion of
Mortgagee,

 

17

--------------------------------------------------------------------------------


 

make or permit to be made any alterations or additions to the Mortgaged Property
of a material nature.

 

5.3.                              Replacement of Fixtures and Personalty. 
Mortgagor will not, without the prior written consent of Mortgagee, which may be
granted or withheld at the sole discretion of Mortgagee, permit any of the
Fixtures or Personalty to be removed at any time from the Land or Improvements
unless the removed item is removed temporarily for maintenance or repair or, if
removed permanently, is replaced by an item of equal suitability and value,
owned by Mortgagor free and clear of any lien or security interest except such
as may be first approved in writing by Mortgagee.

 

5.4.                              No Further Encumbrances.  Mortgagor will not,
without the prior written consent of Mortgagee, which may be granted or withheld
at the sole discretion of Mortgagee, create, place, suffer or permit to be
created or placed or, through any act or failure to act, acquiesce in the
placing of or allow to remain, any mortgage, pledge, lien (statutory,
constitutional or contractual), security interest, encumbrance or charge on any
of the Mortgaged Property, or enter into any conditional sale or other title
retention agreement with respect to any of the Mortgaged Property, regardless of
whether same are expressly subordinate to the liens of the Loan Documents. 
Notwithstanding the foregoing, Mortgagor shall have the right to contest in good
faith by appropriate proceedings any of the foregoing encumbrances which are
inferior and subordinate to the lien of this Mortgage; provided, that as a
condition thereto Mortgagor shall furnish to Mortgagee a  surety bond or other
security satisfactory to Mortgagee in its reasonable discretion fully protecting
Mortgagee from the adverse consequences of any such contest.

 

5.5.                              Prohibition on Transfer.  Mortgagor shall not
sell, transfer, convey, pledge, assign, hypothecate or encumber any of its
rights or interests in the Mortgaged Property, or any part thereof or interest
therein, or agree to do any of the foregoing either directly, by operation of
law or otherwise without the prior written consent of Mortgagee, which may be
granted or withheld at the sole discretion of Mortgagee.  Upon any pledge,
assignment, hypothecation or encumbrance, or sale, transfer or conveyance in
violation of this Paragraph, and without impairing any remedies or rights of
Mortgagee on account of such pledge, assignment, hypothecation or encumbrance,
or sale, transfer or conveyance, Mortgagee shall have the right at its election
to declare the entire Indebtedness secured hereby to be immediately due and
payable and to pursue all of its rights and remedies as a result of an Event of
Default under Article VI hereof.  A transfer or transfers of a partnership
interest or interests in Mortgagor or any capital stock or other ownership
interest in any partner in Mortgagor without Mortgagee’s prior written consent,
which may be granted or withheld at the sole discretion of Mortgagee, shall
constitute a violation of this Paragraph 5.5.

 

Mortgagee shall have the right to condition its consent to any of the
transactions described in this Paragraph 5.5  upon, among other things, the
payment by Mortgagor of a transfer fee or an increase in the rate of interest
applicable to the Loan.

 

5.6.                              Restrictions, Zoning and Annexation. 
Mortgagor shall not without the prior written consent of Mortgagee, which may be
granted or withheld at the sole discretion of Mortgagee, (i) impose any
restrictive covenants or encumbrances upon the any of Mortgaged Property, (ii)
execute or file any subdivision plat affecting any of the Mortgaged Property,
(iii) subject any portion of the Mortgaged Property to any zoning restrictions
or classifications,  (iv) consent to the annexation of any of the Mortgaged
Property to any city or (v) amend, modify, terminate or allow to be terminated
any contract right (specifically including, without limitation, the Annexation
Agreement referenced above) or

 

18

--------------------------------------------------------------------------------


 

easement.

 

5.7                                 No Amendments to Prior Indebtedness.  
Without the prior written consent of Mortgagee, which may be granted or withheld
at the sole discretion of Mortgagee, Mortgagor will not amend or modify any of
the Prior Indebtedness Documents or any of the terms of the Prior Indebtedness.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

The term “Event of Default,” as used herein and in the Loan Documents, shall
mean the occurrence or happening, at any time and from time to time, of any one
or more of the following:

 

6.1.                              Payment of Indebtedness.  If  Maker shall
fail, refuse or neglect to pay, in full, all of the Indebtedness on the maturity
date thereof or any installment or portion of the Indebtedness as and when the
same shall become due and payable, whether at the due date thereof stipulated in
the Loan Documents or at a date fixed for prepayment or by acceleration or
otherwise and such failure, refusal or neglect continues upon the expiration of
any cure period, if any, applicable thereto as set forth in the Note.

 

6.2.                              Performance of Obligations.  If Maker or
Mortgagor shall fail, refuse or neglect to perform and discharge fully and
timely any of the Obligations as and when required under the Loan Documents and
such failure continues for thirty (30) days following the receipt by Maker and
Mortgagor of written notice thereof from Mortgagee.

 

6.3.                              False Representation.  If any representation
or warranty made by Maker, Mortgagor or  any Guarantor  in, under or pursuant to
any of the Loan Documents or any other documents executed in connection
therewith shall be false, erroneous or misleading in any material respect.

 

6.4.                              Judgment.  If any final money judgment in an
amount in excess of $250,000.00 shall be rendered against Maker, Mortgagor or 
any Guarantor and the same shall not be paid or execution on the same shall not
be stayed by perfection of an appeal or other appropriate action.

 

6.5.                              Voluntary Bankruptcy.  If Maker, Mortgagor or 
any Guarantor shall (a) seek entry of an order for relief as a debtor in a
proceeding under the Federal Bankruptcy Code, (b) seek, consent to or not
contest the appointment of a receiver, trustee, conservator or liquidator for
itself or himself or for all or any part of the Mortgaged Property,  any of
Mortgagor’s other property or any property of the Maker or any Guarantor, (c)
file a petition seeking relief under the bankruptcy, arrangement, reorganization
or other debtor relief laws of the United States or of any state or other
jurisdiction or answer admitting the material allegations of a petition against
it, (d) make a general assignment for the benefit of its creditors or (e) admit
in writing its inability to pay its debts as they mature.

 

6.6.                              Involuntary Bankruptcy.  If (a) a petition is
filed against Maker, Mortgagor or  any Guarantor seeking relief under the
bankruptcy, arrangement, reorganization or other debtor relief laws of the
United States or any state or other jurisdiction, or approving a petition
seeking reorganization or an arrangement of its or his debts, or (b) a court
enters an order, judgment or decree appointing, without the consent of Maker,
Mortgagor or  any Guarantor, as the case may be, a receiver, trustee,
conservator or

 

19

--------------------------------------------------------------------------------


 

liquidator for it, or for all or any part of the Mortgaged Property or any of
Mortgagor’s other property or any property of the Maker or any Guarantor, and
such petition or order shall not be and remain discharged or stayed within a
period of sixty (60) days after its entry.

 

6.7.                              Foreclosure of Other Liens.  If the holder of
any lien or security interest on any of the Mortgaged Property (without implying
Mortgagee’s consent to the existence, placing, creating or permitting of any
such lien or security interest), specifically including, without limitation, any
of the Prior Indebtedness Documents, institutes foreclosure or other proceedings
for the enforcement of its remedies thereunder.

 

6.8.                              Sale, Lease or Other Transfer.  Any sale,
lease, exchange, assignment, conveyance, transfer of possession or other
disposition of the Mortgaged Property (or any part thereof or interest therein)
by Mortgagor whether directly, by operation of law or otherwise, or any sale,
transfer, conveyance or assignment of any interest in Maker or Mortgagor (or in
any  owner of an interest in Maker or Mortgagor) without in each case the prior
written consent of Mortgagee, which consent may be granted or withheld in
Mortgagee’s sole discretion.

 

6.9.                              Title and Lien Priority.  If the title of
Mortgagor to any or all of the Mortgaged Property or the status of this Mortgage
as a lien and security interest on the Mortgaged Property subject only to the
applicable Permitted Encumbrances shall be challenged or endangered by any
person or entity whatsoever, and Mortgagor shall fail to (a) immediately
commence and thereafter continue diligent efforts to cure the same or (b)
provide Mortgagee with a bond or other security which is satisfactory to
Mortgagee in its sole discretion.

 

6.10.                        Termination.  The dissolution or termination of
Maker, Mortgagor or any Guarantor.

 

6.11.                        Levy on Assets.  A levy on the assets of Maker,
Mortgagor or  any Guarantor which is not stayed, vacated or set aside within
forty-five (45) days.

 

6.12.                        Enforceability of Loan Documents.  If the validity
or enforceability of this Mortgage or the Note, the  Guaranty or any other Loan
Document shall be contested by or on behalf of Maker, Mortgagor or  any
Guarantor or if Maker, Mortgagor or  any Guarantor shall wrongfully deny that
it  has any or further liability or obligation hereunder or thereunder.

 

6.13.                        Default under Prior Indebtedness Documents :   If
any default or event of default shall occur under any of the Prior Indebtedness
Documents.

 

ARTICLE VII

 

DEFAULT AND FORECLOSURE

 

If an Event of Default shall exist, Mortgagee may, at Mortgagee’s election,
exercise any or all of the following rights, remedies and recourses, in addition
to any other remedy at law or in equity which Mortgagee may have:

 

7.1.                              Acceleration and Future Advances.  Mortgagee
may declare the entire Indebtedness,

 

20

--------------------------------------------------------------------------------


 

including the then unpaid principal balance on the Note, the accrued but unpaid
interest thereon, court costs and reasonable attorney’s fees incurred in regard
to the Loan immediately due and payable, without notice, presentment, protest,
demand or action of any nature whatsoever (each of which hereby is expressly
waived by Mortgagor), whereupon the same shall become immediately due and
payable.  Additionally, Mortgagee shall not be required to make any further
advances on the Note or other Loan Documents upon the occurrence of an Event of
Default or an event or condition which, with the giving of notice, passage of
time, or both, would constitute an Event of Default.

 

7.2.                              Entry on Mortgaged Property.  Mortgagee may
enter upon the Mortgaged Property and take exclusive possession thereof and of
all books, records and accounts relating thereto without notice and without
being guilty of trespass.  If Mortgagor remains in possession of all or any part
of the Mortgaged Property after an Event of Default and without Mortgagee’s
prior written consent thereto, Mortgagee may, without notice to Mortgagor,
invoke any and all legal remedies to dispossess Mortgagor, including
specifically one or more actions for forcible entry and detainer, trespass to
try title and writ of restitution.  Nothing contained in the foregoing sentence
shall, however, be construed to impose any greater obligation or any
prerequisites to acquiring possession of the Mortgaged Property after an Event
of Default than would have existed in the absence of such sentence.

 

7.3.                              Operation of Mortgaged Property.  Mortgagee
may hold, lease, manage, operate or otherwise use or permit the use of the
Mortgaged Property, either itself or by other persons, firms or entities, in
such manner, for such time and upon such other terms as Mortgagee may deem to be
prudent and reasonable under the circumstances (making such repairs,
alterations, additions and improvements thereto and taking any and all other
action with reference thereto, from time to time, as Mortgagee shall deem
necessary or desirable), and apply all Rents and other amounts collected by or
on behalf of Mortgagee  in connection therewith in accordance with the
provisions of Paragraph 7.16 herein.  Mortgagor hereby irrevocably appoints
Mortgagee as the agent and attorney-in-fact of Mortgagor, with full power of
substitution, and in the name of Mortgagor, if Mortgagee elects to do so,
following the occurrence and during the continuance of an Event of Default, to
(a) endorse the name of Mortgagor on any checks or drafts representing proceeds
of the insurance policies, or other checks or instruments payable to Mortgagor
with respect to the Mortgaged Property, (b) prosecute or defend any action or
proceeding incident to the Mortgaged Property, and (c) take any action with
respect to the Mortgaged Property that Mortgagee may at any time and from time
to time deem necessary or appropriate.   Mortgagee shall have no obligation to
undertake any of the foregoing actions, and if Mortgagee should do so, it shall
have no liability to Mortgagor for the sufficiency or adequacy of any such
actions taken by Mortgagee.

 

7.4.                              Foreclosure and Sale.

 

(a)                                  Mortgagee may sell or offer for sale the
Mortgaged Property in such portions, order and parcels as Mortgagee may
determine, with or without having first taken possession of same, all in
accordance with applicable Legal Requirements, including, without limitation,
the Illinois Mortgage Foreclosure Law (the “Foreclosure Law”) .

 

(b)                                 Mortgagee may, at its option, accomplish all
or any of the aforesaid in such manner as permitted or required by applicable 
Legal Requirements therefor, including, to the extent there relevant, the
Uniform Commercial Code there in effect.  Nothing contained in this Paragraph
shall be construed to limit in any way Mortgagee’s right to sell the Mortgaged
Property by private sale if, and to the extent that, such private sale is
permitted under the laws of the state

 

21

--------------------------------------------------------------------------------


 

where the Mortgaged Property (or that portion thereof to be sold) is located or
by public or private sale after entry of a judgment by any court of competent
jurisdiction ordering same.  At any such sale:

 

(i)                           whether made under the power herein contained any
other Legal Requirement or by virtue of any judicial proceedings or any other
legal right, remedy or recourse, it shall not be necessary for Mortgagee to have
physically present, or to have constructive possession of, the Mortgaged
Property (Mortgagor shall deliver to Mortgagee any portion of the Mortgaged
Property not actually or constructively possessed by Mortgagee immediately upon
demand by Mortgagee), and the title to and right of possession of any such
property shall pass to the purchaser thereof as completely as if the same had
been actually present and delivered to purchaser at such sale;

 

(ii)                        each instrument of conveyance executed by or on
behalf of Mortgagee shall contain a general warranty of title, subject only to
the Permitted Encumbrances, binding upon Mortgagor;

 

(iii)                     each and every recital contained in any instrument of
conveyance made by or on behalf of Mortgagee shall presumptively establish the
truth and accuracy of the matters recited therein, including, without
limitation, nonpayment of the Indebtedness, advertisement and conduct of such
sale in the manner provided herein and otherwise by law;

 

(iv)                    any and all prerequisites to the validity thereof shall
be presumed to have been performed;

 

(v)                       the receipt by Mortgagee or of such other party or
officer making the sale of the full amount of the purchase money shall be
sufficient to discharge the purchaser or purchasers from any further obligation
for the payment thereof, and no such purchaser or purchasers, or his or their
assigns or personal representatives, shall thereafter be obligated to see to the
application of such purchase money or be in any way answerable for any loss,
misapplication or nonapplication thereof;

 

(vi)                    to the fullest extent permitted by law, Mortgagor shall
be completely and irrevocably divested of all of its right, title, interest,
claim and demand whatsoever, either at law or in equity, in and to the property
sold, and such sale shall be a perpetual bar, both at law and in equity, against
Mortgagor and against all other persons claiming or to claim the property sold
or to any part thereof by, through or under Mortgagor; and

 

(vii)                 to the extent and under such circumstances as are
permitted by law, Mortgagee may be a purchaser at any such sale.

 

7.5.                              Divestment of Rights; Tenant at Sufferance. 
After sale of the Mortgaged Property, or any portion thereof, Mortgagor will be
divested of any and all interest and claim thereto, including any interest or
claim to all insurance policies, bonds, loan commitments and other intangible
property covered hereby.  Additionally, with respect to the Land, Improvements,
Fixtures and Personalty, after a sale of all or any portion thereof, Mortgagor
will be considered a tenant at sufferance of the purchaser of the same,

 

22

--------------------------------------------------------------------------------


 

and said purchaser shall be entitled to immediate possession thereof, and if
Mortgagor shall fail to vacate the Mortgaged Property immediately, the purchaser
may and shall  have the right, without further notice to Mortgagor, to go into
any justice court in any precinct or county in which the Mortgaged Property is
located and file an action in forcible entry and detainer, which action shall
lie against Mortgagor or its assigns or legal representatives, as a tenant at
sufferance.  This remedy is cumulative of any and all remedies the purchaser may
have hereunder or otherwise.

 

7.6.                              Mortgagee or Receiver.  Upon, or at any time
after, commencement of foreclosure of the lien and security interest provided
for herein or any legal proceedings hereunder, and as permitted by the
Foreclosure Law, Mortgagee may make application to a court of competent
jurisdiction, as a matter of strict right and without notice to Mortgagor or
regard to the adequacy of the Mortgaged Property for the repayment of the
Indebtedness and/or for appointment of a receiver of the Mortgaged Property, and
Mortgagor does hereby irrevocably consent to such appointment.  Any such
receiver shall have all the usual powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Mortgaged Property upon such terms as may be approved by the court, and shall
apply such Rents in accordance with the provisions of Paragraph 7.16 herein. 
The right to the appointment of a receiver shall apply regardless of whether
Mortgagee has commenced procedures for the foreclosure of the liens and security
interests created herein, or has commenced any other legal proceedings to
enforce payment of the Indebtedness or performance or discharge of the
Obligations, and shall also apply upon the actual or threatened waste to any
part of the Mortgaged Property.

 

7.7.                              Separate Sales.  Mortgagee may sell all or any
portion of the Mortgaged Property together or in lots or parcels and in such
manner and order as Mortgagee, in its sole discretion, may elect.  The sale or
sales by Mortgagee of less than the whole of the Mortgaged Property shall not
exhaust the power of sale herein granted, and Mortgagee is specifically
empowered to make successive sale or sales under such power until the whole of
the Mortgaged Property shall be sold; and if the proceeds of such sale or sales
of less than the whole of such Mortgaged Property shall be less than the
aggregate of the Indebtedness and the expense of enforcing Mortgagee’s rights
under the Loan Documents, this Mortgage and the lien, security interest and
assignment hereof shall remain in full force and effect as to the unsold portion
of the Mortgaged Property just as though no sale or sales had been made;
provided, however, that Mortgagor shall never have any right to require the sale
or sales of less than the whole of the Mortgaged Property, but Mortgagee shall
have the right, at its sole election, to sell less than the whole of the
Mortgaged Property.  As among the various counties in which items of the
Mortgaged Property may be situated, sales in such counties may be conducted in
any order that Mortgagee may deem expedient; and any one or more of such sales
may be conducted in the same month, or in successive or different months, as the
Mortgagee may deem expedient.  If an Event of Default exists hereunder, the
holder of the Indebtedness or any part thereof on which the payment is
delinquent shall have the option to proceed as if under a full foreclosure,
conducting the sale as herein provided without declaring the entire Indebtedness
due, and if sale is made because of default of an installment, or a part of an
installment, such sale may be made subject to the unmatured part of the Note and
the Indebtedness; and such sale, if so made, shall not in any manner affect the
unmatured part of the Indebtedness but as to such unmatured part, this Mortgage
shall remain in full force and effect as though no sale had been made under the
provisions of this paragraph.  Any number of sales may be made hereunder without
exhausting the right of sale for any unmatured part of the Indebtedness secured
hereby.

 

7.8                                 Foreclosure for Installments.  Mortgagee
shall have the option to proceed with foreclosure and satisfaction of any
installments of the Indebtedness which have not been paid when due, either

 

23

--------------------------------------------------------------------------------


 

through the courts or by proceeding with foreclosure and satisfaction of the
matured but unpaid portion of the Indebtedness as if under a full foreclosure,
conducting the sale as herein provided without declaring the entire Indebtedness
due; such sale may be made subject to the unmatured portion of the Indebtedness,
and any such sale shall not in any manner affect the unmatured portion of the
Indebtedness, but as to such unmatured portion of the Indebtedness this Mortgage
shall remain in full force and effect just as though no sale had been made
hereunder.  It is further agreed that several sales may be made hereunder
without exhausting the right of sale for any unmatured portion of the
Indebtedness, it being the purpose hereof to provide for foreclosure and sale of
the security for any matured portion of the Indebtedness without exhausting the
power to foreclose and sell the Mortgaged Property for any subsequently maturing
portion of the Indebtedness.

 

7.9.                              Other.  Mortgagee may exercise any and all
other rights, remedies and recourses granted under the Loan Documents or now or
hereafter existing in equity, at law, by virtue of statute or otherwise.

 

7.10.                        Remedies Cumulative, Concurrent and Nonexclusive. 
Mortgagee and Mortgagee shall have all rights, remedies and recourses granted in
the Loan Documents and available at law or equity (including specifically those
granted by the Uniform Commercial Code in effect and applicable to the Mortgaged
Property or any portion thereof) and same (a) shall be cumulative and
concurrent; (b) may be pursued separately, successively or concurrently against
Mortgagor and/or others obligated under the Note, or against the Mortgaged
Property, or against any one or more of them at the sole discretion of
Mortgagee; (c) may be exercised as often as occasion therefor shall arise, it
being agreed by Mortgagor that the exercise or failure to exercise any of the
same shall in no event be construed as a waiver or release thereof or of any
other right, remedy or recourse; and (d) are intended to be, and shall be,
nonexclusive.

 

7.11.                        No Conditions Precedent to Exercise of Remedies. 
Neither Maker  nor any other person now or hereafter obligated for payment of
all or any part of the Indebtedness or fulfillment of all or any of the
Obligations shall be relieved of such obligation by reason of (a) the failure of
the Mortgagee or any other person or entity to comply with any request of
Mortgagor Maker or any other person so obligated to foreclosure the lien of this
Mortgage or to enforce any provisions of the other Loan Documents; (b) the
release, regardless of consideration, of the Mortgaged Property or any portion
thereof or the addition of any other property to the Mortgaged Property; (c) any
agreement or stipulation between any subsequent owner of the Mortgaged Property
and Mortgagee extending, renewing, rearranging, or in any other way modifying
the terms of the Loan Documents without first having obtained the consent of,
given notice to or paid any consideration to Mortgagor or such other person, and
in such event, Maker, Mortgagor and all such other persons shall continue to be
liable to make payment according to the terms of any such extension or
modification agreement unless expressly released and discharged in writing by
Mortgagee (notwithstanding anything contained herein to the contrary, Mortgagee
is under no obligation to give notice to or pay any consideration to Mortgagor
or any other such person for any modifications, extensions, renewals or
rearrangements of the Loan Documents); or (d) by any other act save and except
the complete payment of the Indebtedness and the complete fulfillment of all of
the Obligations.

 

7.12.                        Release of and Resort to Collateral.  Any part of
the Mortgaged Property may be released by Mortgagee without affecting,
subordinating or releasing the lien, security interest and assignment hereof
against the remainder.  The lien, security interest and other rights granted
hereby shall not affect or be affected by any other security taken for the same
indebtedness or any part thereof.  The taking of additional security, or the
rearrangement, extension or renewal of the Indebtedness, or any part thereof,

 

24

--------------------------------------------------------------------------------


 

shall not release or impair the lien, security interest and other rights granted
hereby or affect the liability of Mortgagor or of any endorser, guarantor or
surety, or improve the right of any permitted junior lienholder; and this
Mortgage, as well as any instrument given to secure any rearrangement, renewal
or extension of the Indebtedness secured hereby, or any part thereof, shall be
and remain a perfected lien (subject only to the Permitted Encumbrances) on all
of the Mortgaged Property not expressly released until the Indebtedness  and
Obligations are completely paid and performed.  For payment of the Indebtedness,
Mortgagee may resort to any other security therefor held by Mortgagee, in such
order and manner as Mortgagee may elect.

 

7.13.                        Waiver of Redemption, Notice and Marshalling of
Assets.  To the fullest extent permitted by law, Mortgagor hereby irrevocably
and unconditionally waives and releases (a) all benefits that might accrue to
Mortgagor by any present or future laws exempting the Mortgaged Property from
attachment, levy or sale on execution or providing for any appraisement,
valuation, stay of execution, exemption from civil process, redemption or
extension of time for payment; (b) all notices of any Event of Default (except
as may be specifically provided for under the terms of the Loan Documents),
presentment, demand, notice of intent to accelerate, notice of acceleration and
any other notice of Mortgagee’s or Mortgagee’s election to exercise or the
actual exercise of any right, remedy or recourse provided for under the Loan
Documents; (c) any right to appraisal or marshalling of assets or a sale in
inverse order of alienation; (d) the exemption of homestead; and (e) the
administration of estates of decedents, or other matter to defeat, reduce or
affect the right of Mortgagee under the terms of this Mortgage to sell the
Mortgaged Property for the collection of the Indebtedness secured hereby
(without any prior or different resort for collection) or the right of
Mortgagee, under the terms of this Mortgage, to the payment of the Indebtedness
out of the proceeds of sale of the Mortgaged Property in preference to every
other person and claimant whatever (only reasonable expenses of such sale being
first deducted).  The Mortgagor hereby covenants and agrees that it will not at
any time insist upon or plead, or in any manner whatever claim or take any
advantage of, any stay, exemption or extension law or any so-called “Moratorium
Law” now or at any time hereafter in force, nor claim, take or insist upon any
benefit or advantage of or from any law now or hereafter in force providing for
the valuation or appraisement of the Mortgaged Property, or any part thereof,
prior to any sale or sales thereof to be made pursuant to any provisions herein
contained, or to decree, judgment or order of any court of competent
jurisdiction; or after such sale or sales claim or exercise any rights under any
statute now or hereafter in force to redeems the property so sold, or any part
thereof, or relating to the marshaling thereof, upon foreclosure sale or other
enforcement hereof.  THE MORTGAGOR HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS OF
REDEMPTION FROM SALE UNDER ANY ORDER OR DECREE OF FORECLOSURE OF THIS MORTGAGE,
ON ITS OWN BEHALF AND ON BEHALF OF ALL OTHER PERSONS CLAIMING OR HAVING AN
INTEREST (DIRECT OR INDIRECT) BY, THROUGH OR UNDER MORTGAGOR, AND ON BEHALF OF
EACH AND EVERY PERSON ACQUIRING ANY INTEREST IN OR TITLE TO THE PREMISES
SUBSEQUENT TO THE DATE HEREOF, IT BEING THE INTENT HEREOF THAT ANY AND ALL SUCH
RIGHTS OF REDEMPTION OF THE MORTGAGOR AND OF ALL OTHER PERSONS ARE AND SHALL BE
DEEMED TO BE HEREBY WAIVED TO THE FULL EXTENT PERMITTED BY THE PROVISIONS OF
CHAPTER 735, SECTION 5/15-1601 OF THE ILLINOIS COMPILED STATUTES OR OTHER
APPLICABLE LAW OR REPLACEMENT STATUTES.  The Mortgagor will not invoke or
utilize any such law or laws or otherwise hinder, delay or impede the execution
of any right, power or remedy herein or otherwise granted or delegated to the
Mortgagee, but will suffer and permit the execution of every such right, power
and remedy as though no such law or laws had been made or enacted.

 

7.14.                        Discontinuance of Proceedings.  In case Mortgagee
shall have proceeded to invoke any right,

 

25

--------------------------------------------------------------------------------


 

remedy or recourse permitted under the Loan Documents and shall thereafter elect
to discontinue or abandon the same for any reason, Mortgagee shall have the
unqualified right so to do and, in such event, Maker, Mortgagor, Guarantors  and
Mortgagee shall be restored to their former positions with respect to the
Indebtedness, the Obligations, the Loan Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and power of Mortgagee shall
continue as if the same had never been invoked.

 

7.15.                        Form and Substance.  All documents, certificates,
insurance policies, and other items required under this Mortgage to be executed
and/or delivered to Mortgagee shall be in form and substance satisfactory to
Mortgagee.

 

7.16.                        Application of Proceeds; Deficiency Obligation. 
The proceeds of any sale of, and the Rents and other income generated by the
holding, leasing, operating or other use of the Mortgaged Property shall be
applied by Mortgagee (or the receiver, if one is appointed) to the extent that
funds are so available therefrom in the following orders of priority:  (a)
first, to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, maintaining, repairing,
improving and selling the same, including, without limitation, (i) costs of
advertisement; (ii) reasonable attorneys’ and accountants’ fees; and (iii) court
costs, if any; (b) second, to the payment of all amounts, other than the
principal amount and accrued but unpaid interest on the Note which may be due to
Mortgagee under the Loan Documents, including all Indebtedness and Obligations,
together with interest thereon as provided therein, in such order and manner as
Mortgagee may determine; (c) third, to the payment of all accrued but unpaid
interest due on the Note in such order and manner as Mortgagee may determine;
(d) fourth, to the payment of the principal amount outstanding on the Note in
such order and manner as Mortgagee may determine and all other Indebtedness and
Obligations; and (e) fifth, to Mortgagor or as otherwise required by law or
agreement.  Subject to the foregoing, the proceeds of any sale of, and the Rents
and other income generated by the holding, leasing, operating or other use of
the Mortgaged Property, shall be applied by Mortgagee (or the receiver, if one
is appointed) to the extent that funds are so available therefrom:  (1) first,
to reduce that portion of the Indebtedness then remaining unpaid for which
Mortgagor is not personally liable and (2) second, to reduce that portion of the
Indebtedness then remaining unpaid for which Mortgagor is personally liable. 
Maker and any other party liable on the Indebtedness and the Obligations shall
be liable for any deficiency remaining in the Indebtedness and Obligations
subsequent to the sale referenced in this Paragraph 7.16.

 

7.17.                        Purchase by Mortgagee.  To the extent not expressly
prohibited by applicable law, Mortgagee shall have the right to become the
purchaser at any sale of the Mortgaged Property hereunder and shall have the
right to be credited on the amount of its bid therefor all (or such portion as
is necessary to satisfy such bid) of the Indebtedness and Obligations due and
owing as of the date of such sale.

 

7.18.                        Prepayment.  Prepayment of the Note is restricted
as provided in each Note.

 

7.19.                        Disaffirmation of Contracts.  The purchaser at any
foreclosure sale hereunder may disaffirm any easement granted, or rental, lease
or other contract made in violation of any provisions of this Mortgage and may
take immediate possession of the Mortgaged Property free from, and despite the
terms of, any such grant of easement, rental, lease or other contract.

 

7.20.                        Acceleration Following Certain Events. 
Notwithstanding anything to the contrary contained herein or inferable from any
provision hereof, upon the occurrence of an Event of Default as described in
Paragraph 6.5 or Paragraph 6.6 hereinabove, the Indebtedness, including without
limitation the unpaid

 

26

--------------------------------------------------------------------------------


 

accrued interest under the Note and any other accrued but unpaid portion of the
Indebtedness, shall be automatically and immediately due and payable in full
without the necessity of any action on the part of Mortgagee or Mortgagee.

 

7.21.                        Jury Waiver.  TO THE MAXIMUM EXTENT PERMITTED BY
LAW, EACH OF MORTGAGOR AND MORTGAGEE HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING
UNDER OR WITH RESPECT TO THIS MORTGAGE, OR IN ANY WAY CONNECTED WITH, RELATED
TO, OR INCIDENTAL TO THE DEALINGS OF MORTGAGOR AND MORTGAGEE WITH RESPECT TO
THIS MORTGAGE, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH OF MORTGAGOR AND
MORTGAGEE HEREBY AGREES THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND OR
PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT MORTGAGOR
OR MORTGAGEE MAY FILE A COPY OF THIS MORTGAGE WITH ANY COURT OR OTHER TRIBUNAL
AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF MORTGAGOR AND MORTGAGEE TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

ARTICLE VIII

 

CONDEMNATION

 

8.1.                              Application of Proceeds.  If the Mortgaged
Property, or any part thereof, shall be condemned or otherwise taken for public
or quasi-public use under the power of eminent domain, or be transferred in lieu
thereof, all damages or other amounts awarded for the taking of, or injury to,
the Mortgaged Property shall be paid to Mortgagee who shall have the right, in
its sole and absolute discretion, to apply the amounts so received against (a)
the reasonable costs and expenses of Mortgagee, including reasonable attorneys’
fees incurred in connection with collection of such amounts and (b) the balance
against the Indebtedness and Obligations; provided, however, that if (i) no
Event of Default shall have occurred and be continuing hereunder, (ii) Mortgagor
provides evidence satisfactory to Mortgagee of its ability to pay all amounts
becoming due under the Note during the pendency of any restoration or repairs to
or replacement of the Mortgaged Property and (iii) Mortgagee determines, in its
sole discretion, that the proceeds of such award are sufficient to restore,
repair, replace and rebuild the Mortgaged Property as nearly as possible to its
value, condition and character immediately prior to such taking, or, if the
proceeds of such award are insufficient for such purpose, if Mortgagor provides
additional sums to Mortgagee’s satisfaction so that the aggregate of such sums
and the proceeds of such award will be sufficient for such purpose, the proceeds
of such award, together with additional sums provided by Mortgagor, shall be
placed in a separate account for the benefit of Mortgagee and Mortgagor to be
used to restore, repair, replace and rebuild the Mortgaged Property as nearly as
possible to its value, condition and character immediately prior to such
taking.  All work to be performed in connection therewith shall be pursuant to a
written contract therefor, which contract shall be subject to the prior written
consent of Mortgagee.  To the extent that any funds remain after the Mortgaged
Property has been so restored and repaired, the same shall be applied against
the Indebtedness in such order as Mortgagee may elect.  To enforce its rights
hereunder, Mortgagee shall be entitled to participate in and control any
condemnation proceedings and to be represented therein by counsel of its own
choice, and Mortgagor will deliver, or

 

27

--------------------------------------------------------------------------------


 

cause to be delivered, to Mortgagee such instruments as may be requested by it
from time to time to permit such participation. The foregoing is subject to the
provisions of the Prior Indebtedness Documents, to the extent they are
applicable.

 

ARTICLE IX

 

SECURITY AGREEMENT

 

9.1.                              Security Interest.  This Mortgage shall be
construed as a Mortgage on real property, and it shall also constitute and serve
as a security agreement on personal property within the meaning of, and shall
constitute until the grant of this Mortgage shall terminate as provided in
Article II hereof, a pledge, assignment and a  security interest, subject only
to the applicable Permitted Encumbrances, including the applicable security
interests created by the Prior Indebtedness Documents, under the Illinois
Uniform Commercial Code with respect to the Personalty, Fixtures, Leases and
Rents.  Mortgagor has granted, bargained, conveyed, assigned, transferred and
set over, and by these presents does grant, bargain, convey, assign, transfer
and set over unto Mortgagee a security interest in and to all of Mortgagor’s
right, title and interest in, to and under the Personalty, Fixtures, Leases and
Rents, subject only to the applicable Permitted Encumbrances, including the
applicable security interests created by the Prior Indebtedness Documents,  to
secure the full and timely payment of the Indebtedness and the full and timely
performance and discharge of the Obligations.  Upon the occurrence of and during
the existence of an Event of Default, Mortgagor shall gather all of the
Mortgaged Property which is Personalty at a location designated by Mortgagee for
sale pursuant to the terms hereof. Within ten (10) days following Mortgagor’s
receipt of a written request from Mortgagee, Mortgagor shall prepare and deliver
to Mortgagee a written inventory specifically listing all of the Personalty and
Fixtures, which inventory shall be certified by an authorized partner of
Mortgagor as being true, correct and complete.

 

9.2.                              Financing Statements.  Mortgagor shall execute
and deliver to Mortgagee, in form and substance satisfactory to Mortgagee, such
financing statements and such further assurances as Mortgagee may, from time to
time, consider reasonably necessary to create, perfect and preserve Mortgagee’s
security interest herein granted, and Mortgagee may cause such statements and
assurances to be recorded and filed at such times and places as may be required
or permitted by law to so create, perfect and preserve such security interest.
 Pursuant to the Illinois Uniform Commercial Code, this Mortgage shall be
effective as a Financing Statement filed as a fixture filing from the date of
its filing for record covering the Fixtures and Personalty.  The address of
Mortgagor, as Debtor, and Mortgagee, as Secured Party, are as set forth herein. 
The above described goods are or are to become fixtures related to the Land and
Improvements of which Mortgagor is the record title owner.

 

9.3.                              Uniform Commercial Code Remedies.  Mortgagee
shall have all the rights, remedies and recourses with respect to the
Personalty, Fixtures, Leases and Rents afforded a secured party by the aforesaid
Illinois Uniform Commercial Code in addition to, and not in limitation of, the
other rights, remedies and recourses afforded by the Loan Documents and at law.

 

9.4.                              No Obligation of Mortgagee.  The assignment
and security interest herein granted shall not be deemed to cause Mortgagee to
be a Mortgagee in possession of the Mortgaged Property, to obligate Mortgagee to
operate the Mortgaged Property or attempt to do the same, or take any action,
incur expenses or perform or discharge any obligation, duty or liability
whatsoever under any of the Leases or

 

28

--------------------------------------------------------------------------------


 

otherwise.

 

9.5.                              Remedies.  If an Event of Default shall exist,
Mortgagee may elect, in addition to exercising any and all other rights,
remedies and recourses set forth in Article 7 or referred to in Paragraph 9.3
hereinabove, to collect and receive all of the Rents and to proceed in the
manner set forth in Section 9.501(d) of Chapter 9 of the Illinois Uniform
Commercial Code relating to the procedure to be followed when a security
agreement covers both real and personal property.  Except as otherwise set forth
in this Paragraph 9.5, at any foreclosure sale as described in Paragraph 7.4
hereinabove, it shall be deemed that the Mortgagee proceeded under such
Section 9.501(d) and that such sale passed title to all of the Mortgaged
Property and other property described herein to the purchaser thereat, including
without limitation, the Personalty, Leases and Rents.  Mortgagee, acting itself
or by and through any representative, may elect either prior to or at such sale
not to proceed under such Section 9.501(d) by notifying Mortgagor of the manner
in which Mortgagee intends to proceed with regard to the Personalty, Leases and
Rents.

 

ARTICLE X

 

ASSIGNMENT OF RENTS AND LEASES

 

10.1.                        Assignment of Rents, Profits, etc.  All of the
Rents are hereby absolutely and unconditionally assigned to Mortgagee, to be
applied by Mortgagee in payment of the Indebtedness.  Notwithstanding any
provision of this Mortgage or any other Loan Document which might be construed
to the contrary, the assignment in this Paragraph 10.1 is an absolute assignment
and not merely a security interest.  However, Mortgagee’s rights as to the
assignment shall be exercised only upon the occurrence and during the
continuance of an Event of Default.  Prior to the occurrence of an Event of
Default, Mortgagor shall have a license to collect and receive all Rents as
Mortgagee for the benefit of Mortgagee and Mortgagor, and Mortgagor shall apply
the funds so collected first to the payment of the Indebtedness then due and
thereafter to the account of Mortgagor.  Notwithstanding anything contained
herein to the contrary, no part of the Property will be leased without the prior
written consent of the Mortgagee, which consent may be granted or withheld in
the sole discretion of the Mortgagee.  This assignment is subject to the rights
created by the Prior Indebtedness Documents in regard to the Rents and Leases.

 

10.2                           Assignment of Leases.  Mortgagor hereby assigns
the Leases to Mortgagee.  Mortgagor hereby further assigns to Mortgagee all
guaranties of tenants’ performance under the Leases.

 

10.3.                        Warranties Concerning Leases and Rents.  Mortgagor
represents and warrants to Mortgagee that:

 

(a)                                  no Leases currently exist, except any
listed in Exhibit “D” attached hereto;

 

(b)                                 no Rents have been previously assigned,
mortgaged or pledged except pursuant to the Prior Indebtedness Documents;

 

(c)                                  no Rents have been or will be anticipated,
waived, released, discounted, set off or compromised; and

 

29

--------------------------------------------------------------------------------


 

(d)                                 Mortgagor has not received any funds or
deposits from any tenant for advance rentals (other than the rentals payable for
the month in which this Mortgage is executed and the next following month).

 

10.4.                        Mortgagor’s Covenants of Performance.  Mortgagor
covenants to:

 

(a)                                  duly and punctually perform all of its
material obligations under the Leases and give prompt notice to Mortgagee of any
failure to do so;

 

(b)                                 give immediate notice to Mortgagee of any
notice Mortgagor receives from any tenant or subtenant under any Lease,
specifying any claimed default by any party under such Lease;

 

(c)                                  not enter into any Lease and not
voluntarily terminate or cancel any Lease or waive, modify or amend any material
provision of any Lease without the prior written consent of Mortgagee;

 

(d)                                 enforce the tenants’ obligations under the
Leases except in the exercise of reasonable management discretion in the
ordinary course of business;

 

(e)                                  defend, at Mortgagor’s expense, any
proceeding pertaining to the Leases, including, if Mortgagee so requests, any
such proceeding to which Mortgagee is a party; and

 

(f)                                    except as currently effected pursuant to
the Prior Indebtedness Documents, neither create nor permit any encumbrance upon
its interest as lessor under the Leases nor further assign, pledge or encumber
the Rents.

 

10.5.                        Prior Approval for Actions Affecting Leases. 
Mortgagor shall not, without the prior written consent of Mortgagee:

 

(a)                                  enter into any new lease agreement covering
all or any portion of the Mortgaged Property without Mortgagee’s prior written
consent, which may be granted or withheld at the sole discretion of Mortgagee;

 

(b)                                 receive or collect Rents more than one month
in advance;

 

(c)                                  waive or release any obligation of any
tenant under the Leases except in the exercise of reasonable management
discretion in the ordinary course of business;

 

(d)                                 cancel, terminate or modify any of the
Leases, cause or permit any cancellation, termination or surrender of any of the
Leases, or commence any proceedings for dispossession of any tenant under any of
the Leases, except upon default by the tenant thereunder or in the exercise of
reasonable management discretion in the ordinary course of business;

 

(e)                                  renew or extend any of the Leases, except
pursuant to terms set forth in existing Leases; or

 

30

--------------------------------------------------------------------------------


 

(f)                                    permit any assignment of the Leases by
tenants.

 

10.6.                        Mortgagee in Possession.  Mortgagee’s acceptance of
this assignment shall not, prior to entry upon and taking possession of the
Mortgaged Property by Mortgagee, be deemed to constitute Mortgagee a “mortgagee
in possession”, nor obligate Mortgagee to appear in or defend any proceeding
relating to any of the Leases or to the Mortgaged Property, to take any action
hereunder, expend any money, incur any expenses, or perform any obligation or
liability under the Leases, or assume any obligation for any deposits delivered
to Mortgagor by any lessee and not delivered to Mortgagee.  Mortgagee shall not
be liable for any injury or damage to person or property in or about the
Mortgaged Property, except such damage or injury caused solely by Mortgagee’s
gross negligence or willful misconduct.

 

10.7.                        Appointment of Attorney.  Mortgagor hereby appoints
Mortgagee its attorney-in-fact, coupled with an interest, empowering Mortgagee
to subordinate any Leases to this Mortgage to the extent permissible under the
Leases.

 

10.8.                        Indemnification.  Mortgagor hereby indemnifies and
holds Mortgagee harmless from all costs, damages, expenses, liabilities and
losses incurred by Mortgagee arising from or in connection with any claims under
the Leases, including, without limitation, claims by tenants for security
deposits or for rental payments more than one (1) month in advance and not
delivered to Mortgagee, except to the extent caused solely by the gross
negligence or willful misconduct of Mortgagee.  All amounts indemnified against
hereunder, including reasonable attorneys’ fees, if paid by Mortgagee shall bear
interest at the Default Rate, as defined in the Note, and shall be payable by
Mortgagor immediately upon demand and shall be secured hereby.

 

10.9.                        Records.  Upon request by Mortgagee, Mortgagor
shall deliver to Mortgagee executed originals of all Leases and copies of all
records relating thereto.

 

10.10.                  Merger.  There shall be no merger of the leasehold
estates, created by the Leases, with the fee estate of the Land without the
prior written consent of Mortgagee.

 

10.11.                  Right to Rely.  Mortgagor hereby authorizes and directs
the tenants under the Leases to pay Rents to Mortgagee upon written demand by
Mortgagee to Mortgagor, without further consent of Mortgagor, and the tenants
may rely upon any written statement delivered by Mortgagee to the tenants.  Any
such payment to Mortgagee shall constitute payment to Mortgagor under the
Leases.

 

ARTICLE XI

 

INTENTIONALLY DELETED

 

 

ARTICLE XII

 

MISCELLANEOUS

 

12.1.                        Survival of Obligations.  Each and all of the
Obligations shall survive the execution and

 

31

--------------------------------------------------------------------------------


 

delivery of the Loan Documents and the consummation of the loan called for
therein and shall continue in full force and effect until the Indebtedness shall
have been paid in full.

 

12.2.                        Recording and Filing.  Mortgagor will cause the
Loan Documents and all amendments and supplements thereto and substitutions
therefor to be recorded, filed, re-recorded and refiled in such manner and in
such places as Mortgagee shall reasonably request and will pay all such
recording, filing, re-recording and refiling taxes, fees and other charges.

 

12.3.                        Notices.  All notices or other communications
required or permitted to be given pursuant to this Mortgage shall be in writing
and shall be given and considered as properly given and received if given as
provided below; provided, however, that notice regarding any proposed
foreclosure sale shall be given pursuant to applicable Legal Requirements, if
different from the provisions below.  Notice given pursuant to  this Mortgage
shall be effective on the earlier to occur of (a) receipt by the addressee or
(b) (i) two (2) business days following the deposit thereof in a post office or
other official depository under the regular care and custody of the United
States Postal Service, with postage prepaid and properly addressed, if sent by
registered or certified United States mail, or (ii) the business day following
the day such notice, properly addressed and with delivery charges prepaid, is
deposited with a nationally recognized overnight delivery service with delivery
instructions for next day delivery.  For purposes of notice, the addresses of
the parties shall be as set forth in the opening recital herein; provided,
however, that Mortgagor and Mortgagee shall have the right to change their
address for notice hereunder to any other location within the continental United
States by the giving of 30 days’ notice to the other party in the manner set
forth hereinabove.  A copy of any notice given by or on behalf of Mortgagor to
Mortgagee of an Event of Default or event or condition which may mature into an
Event of Default, shall be sent to  David A. Grossberg, Esq., Schiff, Hardin &
Waite, 6600 Sears Tower, Chicago, Illinois 60606-6473.

 

12.4.                        Real Estate Taxes; Impositions.  If required by
Mortgagee, by giving Mortgagor at least thirty (30) days prior written notice,
or if an Event of Default shall be in existence, Mortgagor shall pay to
Mortgagee, in advance, on the first day of each calendar month during the term
of the Note, an amount equal to one-twelfth of the annual real estate taxes
relating to the Mortgaged Property estimated by Mortgagee to be due for each
calendar year during the term of the Note.  Thereafter, Mortgagor, at
Mortgagee’s request, shall also pay to Mortgagee, in advance, on the first day
of each calendar month commencing with the calendar month immediately following
the month in which Mortgagee’s request is made the Escrowed Funds in an amount
equal to the sum of one-twelfth of the annual Impositions (estimated wherever
necessary) to become due with respect to the Mortgaged Property for the year
during which such payment is so requested; provided, however, that Mortgagee
shall have the right to increase the amount of monthly payments of the
Impositions if such increase is necessary to provide for the full payment of the
Impositions.  In addition, if Mortgagee determines that any amounts theretofore
paid by Mortgagor are insufficient for the payment in full of the Impositions,
Mortgagee shall notify Mortgagor of the increased amounts required to provide a
sufficient fund for the payment thereof, whereupon Mortgagor shall pay to
Mortgagee within 10 days thereafter the additional amount so stated in
Mortgagee’s notice.  Upon any assignment of this Mortgage, Mortgagee shall have
the right to pay over the balance of the Escrowed Funds then in its possession
to its assignee, whereupon the Mortgagee shall then become completely released
from all liability with respect thereto.  Upon payment of the Indebtedness and
performance of the Obligations, or at such earlier time as Mortgagee may elect,
the balance of the Escrowed Funds in its possession may be paid over to
Mortgagor, and no other party shall have any right or claim thereto.  Upon the
occurrence of an Event of Default, Mortgagee shall have the right to apply the
Escrowed Funds to the payment of the Indebtedness without notice to Mortgagor,
and

 

32

--------------------------------------------------------------------------------


 

Mortgagee shall thereafter have the right to require Mortgagor, within 10 days
after Mortgagor’s receipt of demand  therefor from Mortgagee, to deposit with
Mortgagee the amount of the Escrowed Funds so applied.  The Escrowed Funds may,
at the option of Mortgagee, be repaid to Mortgagor in sufficient time to allow
Mortgagor to satisfy Mortgagor’s obligations under the Loan Documents to pay the
Impositions or may be paid by Mortgagee directly to the person or entities
entitled thereto.  Notwithstanding anything to the contrary contained in this
Paragraph 12.4 or elsewhere in this Mortgage, Mortgagee hereby reserves the
right to waive the payment by Mortgagor to Mortgagee of the Escrowed Funds and,
in the event Mortgagee does so waive such payment, it shall be without prejudice
to Mortgagee’s right to insist, at any subsequent time or times, that such
payments be made in accordance herewith provided an Event of Default has
occurred and is continuing.

 

12.5.                        No Waiver.  Any failure by Mortgagee to insist, or
any election by Mortgagee not to insist, upon strict performance by Mortgagor of
any of the terms, provisions or conditions of the Loan Documents shall not be
deemed to be a waiver of the same or of any other term, provision or condition
thereof, and Mortgagee shall have the right at any time, from time to time
thereafter, to insist upon strict performance by Mortgagor of any and all of
such terms, provisions and conditions.

 

12.6.                        Mortgagee’s Right to Pay Indebtedness and Perform
Obligations.  If Maker, Mortgagor or any other party shall fail, refuse or
neglect to make any required payment of the Indebtedness or perform any of the
Obligations required by the Loan Documents, then at any time thereafter and
without notice or demand upon Mortgagor or any other party, and without waiving
or releasing any other right, remedy or recourse Mortgagee may have because of
the same, Mortgagee may (but shall not be obligated to) make such payment or
perform such act for the account of and at the expense of Mortgagor and shall
have the right to enter upon the Mortgaged Property for such purpose and to take
all such action thereon with respect to the Mortgaged Property as it may deem
necessary or appropriate.  Mortgagor shall be obligated to repay Mortgagee for
all sums advanced by it pursuant to this Paragraph 12.6 and shall indemnify and
hold Mortgagee harmless from and against any and all loss, cost, expense,
liability, damage, claim and cause of action, including reasonable attorneys’
fees, incurred or accruing by any acts performed by Mortgagee pursuant to the
provisions of this Paragraph 12.6 or by reason of any other provision of the
Loan Documents, except to the extent caused solely by the gross negligence or
willful misconduct of Mortgagee.  All sums paid by Mortgagee pursuant to this
Paragraph 12.6 and all other sums extended by Mortgagee to which it shall be
entitled to be indemnified, together with interest thereon at the Default Rate
of interest set forth in the Note from the date of such payment or expenditure
shall constitute additions to the Indebtedness and Obligations, shall be secured
by the Loan Documents and shall be paid by Mortgagor to Mortgagee upon demand.

 

12.7.                        Covenants Running with the Land.  All obligations
contained in the Loan Documents are intended by the parties to be and shall be
construed as covenants running with the Mortgaged Property.  All of the
representations, warranties, covenants and agreements of Mortgagor set forth
herein (including, without limitation, all of the agreements by Mortgagor to
indemnify Mortgagee) shall survive the execution and delivery of this Mortgage,
any foreclosure of the lien of this Mortgage and any other acquisition of title
to the Mortgaged Property by Mortgagee.

 

12.8.                        Successors and Assigns.  This Mortgage is for the
sole benefit of Mortgagee, its successors and assigns, and Mortgagor, its
permitted successors and assigns, and is not for the benefit of any third
party.  All of the terms of the Loan  Documents shall apply to, be binding upon
and inure to the benefit of the parties thereto, their respective successors,
assigns, heirs and legal representatives and all other

 

33

--------------------------------------------------------------------------------


 

persons claiming by, through or under them.

 

12.9.                        Severability.  The Loan Documents are intended to
be performed in accordance with, and only to the extent permitted by, all
applicable Legal Requirements.  If any provision of any of the Loan Documents or
the application thereof to any person or circumstance shall, for any reason and
to any extent, be invalid or unenforceable, neither the remainder of the
instrument in which such provision is contained nor the application of such
provision to other persons or circumstances or other instruments referred to
hereinabove shall be affected thereby, but rather, the same shall be enforced to
the greatest extent permitted by law.

 

12.10.      Controlling Agreement.  All agreements between Maker and/or
Mortgagor and Mortgagee, whether now existing or hereafter arising and whether
written or oral, are hereby limited so that in no contingency, whether by reason
of demand or acceleration of the maturity of the Note or otherwise, shall the
interest contracted for, charged, received, paid or agreed to be paid to
Mortgagee exceed the maximum amount permissible under applicable law.  If, from
any circumstance whatsoever, interest would otherwise be payable to Mortgagee in
excess of the maximum lawful amount, the interest payable to Mortgagee shall be
reduced to the maximum amount permitted under applicable law; and if from any
circumstance Mortgagee shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal of the
Indebtedness and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal of the Indebtedness, such excess shall
be refunded to Mortgagor.  All interest paid or agreed to be paid to Mortgagee
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal so that the interest on the Indebtedness for such full period shall
not exceed the maximum amount permitted by applicable law.  Mortgagee hereby
expressly disclaims any intent to contract for, charge or receive interest in an
amount which exceeds the maximum amount of interest permitted by applicable
law.  This Paragraph shall control all agreements between Mortgagor and
Mortgagee.

 

12.11.      Entire Agreement and Modification.  The Loan Documents contain the
entire agreements between the parties relating to the subject matter hereof and
thereof, and all prior agreements relative thereto which are not contained
herein or therein are terminated.  The Loan Documents may be amended, revised,
waived, discharged, released or terminated only by a written instrument or
instruments executed by the party against which enforcement of the amendment,
revision, waiver, discharge, release or termination is asserted.  Any alleged
amendment, revision, waiver, discharge, release or termination which is not so
documented shall not be effective as to any party.

 

12.12.      Counterparts.  This Mortgage may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute but one instrument.

 

12.13.      Applicable Law and Uniform Commercial Code.   This Mortgage, to the
extent it applies to property located in the State of Illinois, shall be
governed by the laws of the State of Illinois and the laws of the United States
applicable to transactions in the State of Illinois.

 

12.14.      Headings and General Application.  The article, paragraph and
subparagraph entitlements hereof are inserted for convenience of reference only
and shall in no way affect, modify or define, or be used in construing, the text
of such article, paragraph or subparagraph.  If the text requires, words used in

 

34

--------------------------------------------------------------------------------


 

the singular shall be read as including the plural, and pronouns of any gender
shall include all genders.

 

12.15.      Sole Benefit.  This instrument and the other Loan Documents have
been executed for the sole benefit of Maker, Mortgagor and Mortgagee and the
heirs, successors, assigns and legal representatives of Mortgagee.  No other
party shall have rights thereunder nor be entitled to assume that the parties
thereto will insist upon strict performance of their mutual obligations
hereunder, any of which may be waived from time to time.  Neither Maker nor
Mortgagor shall have  any right to assign to any person or entity whatsoever,
any of its rights under the Loan Documents, including, without limitation, the
right to receive advances under the Note or otherwise.

 

12.16.      Subrogation.  If any or all of the proceeds of the Indebtedness or
the Obligations have been used to extinguish, extend or renew any indebtedness
heretofore existing against the Mortgaged Property or to satisfy any
indebtedness or obligation secured by a lien or encumbrance of any kind
(including liens securing the payment of any Impositions), such proceeds have
been advanced by Mortgagee at Mortgagor’s request, and, to the extent of such
funds so used, the Indebtedness and Obligations in this Mortgage shall be
subrogated to and extend to all of the rights, claims, liens, titles and
interests heretofore existing against the Mortgaged Property to secure the
indebtedness or obligation so extinguished, paid, extended or renewed, and the
former rights, claims, liens, titles and interests, if any, shall not be waived
but rather shall be continued in full force and effect and in favor of Mortgagee
and shall be merged with the lien and security interest created herein as
cumulative security for the repayment of the Indebtedness and satisfaction of
the Obligations.

 

12.17.      Business or Commercial Purpose.  Mortgagor warrants that the
extension of credit evidenced by the Note secured hereby is solely for business
or commercial purposes, other than agricultural purposes.

 

12.18.      Jurisdiction and Venue.  Courts within the State of Texas shall have
jurisdiction over any and all disputes between Maker and/or Mortgagor and
Mortgagee, whether at law or in equity, and the proper venue for any such
dispute shall be either the state or federal courts located in  Collin County,
Texas.; provided, however, as to matters relating to portions of the Mortgaged
Property located in the State of Illinois, courts within the State of Illinois
shall have jurisdiction and the proper venue therefor shall be the state or
federal courts located in Kane County , Illinois.

 

12.19.      Performance at Maker’s and/or Mortgagor’s Expense.  The cost and
expense of performing or complying with any and all of the Obligations shall be
borne solely by Maker and/or Mortgagor, and no portion of such cost and expense
shall be in any way or to any extent credited against any installment on or
portion of the Indebtedness.

 

12.20.      No Partnership.  Nothing contained in the Loan Documents is intended
to, or shall be construed as, creating to any extent or in any manner
whatsoever, any partnership, joint venture or association between Maker and/or
Mortgagor, on the one hand,  and  Mortgagee, on the other hand, or in any way
make Mortgagee a co-principal with Maker and/or Mortgagor with reference to the
Mortgaged Property or otherwise, and any inferences to the contrary are hereby
expressly negated.

 

12.21.      Agents.  Any right, remedy, privilege, duty or action available to
or to be performed by Mortgagee under the Loan Documents, if and to the extent
determined by Mortgagee, may be exercised or performed by any agent, attorney,
correspondent or other representative of Mortgagee.

 

35

--------------------------------------------------------------------------------


 

12.22.      Credit Reports.  Maker and Mortgagor hereby authorize Mortgagee to
obtain from time to time credit reports through reputable credit reporting
agencies relating to Maker and Mortgagor and any of the owners of interests in
Maker and/or Mortgagor.

 

12.23.      Disposition of Mortgaged Property, Leases, or Beneficial Interest in
Mortgagor.  Except as otherwise expressly provided herein, upon the sale,
exchange, assignment, conveyance or other disposition (herein collectively
called “Disposition”) of all or any portion of the Mortgaged Property (or any
interest therein), or of all or any part of the beneficial ownership interest in
Mortgagor, an Event of Default shall be deemed to have occurred and Mortgagee
may, at Mortgagee’s option, enforce any and all of Mortgagee’s rights, remedies
and recourses available upon the occurrence of an Event of Default; provided,
however, Mortgagee shall not enforce such rights, remedies and recourses if
Mortgagee consents in writing to the Disposition in question.  It is expressly
agreed that in connection with determining whether to grant or withhold such
consent to each such Disposition, Mortgagee may, inter alia, (a) consider (based
upon Mortgagee’s then current criteria for approving borrowers for mortgage
loans similar to the Loan) the financial strength and experience of the party to
whom such Disposition will be made and its management ability with respect to
the Mortgaged Property, (b) consider whether or not the security for payment of
the Indebtedness and the performance of the Obligations, or Mortgagee’s ability
to enforce its rights, remedies and recourses with respect to such security,
will be impaired in any way by the proposed Disposition, (c) require as a
condition to granting such consent, an increase in the rate of interest payable
under the Note (subject to the provisions of Paragraph 12.10 hereof), (d)
require that Mortgagee be reimbursed for all reasonable costs and expenses
incurred by Mortgagee in investigating the financial strength, experience and
management ability of the party to whom such Disposition will be made and in
determining whether Mortgagee’s security will be impaired by the proposed
Disposition, (e) require the payment to Mortgagee of a transfer fee to cover the
reasonable cost of documenting the Disposition in its records on the date of
closing of such Disposition (subject to the provisions of Paragraph 12.10
hereof), (f) require the payment of its reasonable attorney’s fees in connection
with such Disposition, (g) require the express assumption of payment of the
Indebtedness and performance of the Obligations by the party to whom such
Disposition will be made (with or without the release  of Mortgagor from
liability for such Indebtedness and Obligations), (h) require the execution of
assumption agreements, modification agreements, supplemental security documents
and financing statements satisfactory in form and substance to Mortgagee, (i)
require endorsements (to the extent available under applicable law) to any
existing mortgage title insurance policies insuring Mortgagee’s liens and
security interests covering the Mortgaged Property or new mortgage title
policies, (j) require additional security for the payment of the Indebtedness
and performance of the Obligations, and (k) shorten the stated term of the Note
or otherwise rearrange the payment terms of the Note.

 

12.24.      Environmental Matters.

 

(a)                                              Mortgagee shall have the right,
at any time so long as any part of the Note shall remain unpaid, to inspect the
Mortgaged Property or any part thereof during reasonable hours and upon
reasonable notice to Mortgagor to determine if any environmental hazard is
present or is threatening to be created which will impair the value of the
Mortgaged Property.  Mortgagee may conduct any test or investigation, or collect
any samples of materials from on, about, or under the Mortgaged Property
reasonably necessary to determine whether such hazards might exist so long as it
uses reasonable efforts not to interfere with Mortgagor’s use of Mortgaged
Property.

 

36

--------------------------------------------------------------------------------


 

(b)                                             So long as any part of the Note
remains unpaid, Mortgagor shall not knowingly allow any activity to be conducted
on the Mortgaged Property or any use to be made of the Mortgaged Property which
presents a high risk of environmental contamination in violation of any
Applicable Environmental Law, including but not limited to:

 

(1)                                  Chemical manufacturing or storage;

 

(2)                                  Operation of any hazardous waste handling
or recycling facility; and

 

(3)                                  Underground storage of petroleum products.

 

12.25.      Joint and Several Liability.  If Maker or Mortgagor consists of more
than one party, the Obligations and the obligation to repay the Indebtedness as
contained herein shall be the joint and several obligations of each of such
parties.

 

12.26.      Sole Agreement.  THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

12.27.      Partial Releases. If Mortgagee consents to the sale of any portion
of the Mortgaged Property, which consent may be granted or withheld at the sole
discretion of Mortgagee,  the portion of the Mortgaged Property so sold will be
released from the lien of this Mortgage, at the expense of Mortgagor, upon a
sale thereof upon the following terms and conditions:

 

(a)                                  Mortgagor shall be obligated to provide to
Mortgagee substitute collateral (for both the Loan and the Prior Indebtedness)
acceptable to Mortgagee in its sole discretion (such as, without limitation, a
certificate(s) of deposit issued by a bank or banks and on terms acceptable to
Mortgagee which would be pledged  to Mortgagee (and as to which Mortgagee will
be granted a first priority and the only security interest) by documents as
required by Mortgagee) as security for the Indebtedness and Obligations, which
substitute collateral must have a value, as determined by Mortgagee in its sole
discretion, equal to one hundred percent (100%) of the net sales proceeds for
the portion of the Mortgaged Property being so sold, with such net sales
proceeds being equal to the gross sales price (as such gross sales price is
consented to by Mortgagee in its sole discretion) for such portion of the
Mortgaged Property so sold less only (i) reasonable and normal closing costs
paid to unrelated third parties, as reasonably consented to by Mortgagee,  (ii)
bona fide real estate commissions paid to persons or entity not affiliated with
Mortgagor or any direct or indirect owner of an interest in Mortgagor, not
exceeding six percent (6%) of the first $500,000.00 of the purchase price paid
and three percent (3%) of the balance of such purchase price in excess of
$500,000.00 and (iii) the amount of the Prior Indebtedness secured by the
portion of the Mortgaged Property so sold which is required by the holder of
such Prior Indebtedness to be paid to such holder as a result of such sale;
provided, however, that Mortgagee will not require Mortgagor to so provide
substitute collateral to the extent all such substitute collateral then held by
Mortgagee has a value, as determined by Mortgagee, in excess of the then unpaid
principal balance of the Loan and the Prior Indebtedness, all then accrued and
unpaid

 

37

--------------------------------------------------------------------------------


 

interest thereon, all interest thereafter to accrue thereon up to the maturity
date(s) of the Loan and the Prior Indebtedness, as such maturity date(s) may be
extended as provided in the Loan Documents or the documents relating to the
Prior Indebtedness, plus an additional amount as reasonably determined by
Mortgagee to cover other costs that may be or become due in regard to the Loan
and interest that will accrue subsequent to such maturity date, as it may be so
extended, if the Loan is not paid as it comes due.

 

12.28       Business Loan.   It is understood and agreed that the Loan evidenced
by the Note and secured hereby is a business loan within the purview of
Section 205/4 of Chapter 815 of Illinois Complied Statutes (or any substitute,
amended, or replacement statutes) transacted solely for the purpose of carrying
on or acquiring the business of the Mortgagor or, if the Mortgagor is a trustee,
for the purpose of carrying on or acquiring the business of the beneficiaries of
the Mortgagor as contemplated by said Section.

 

12.29       Maximum Indebtedness Hereby Secured and Future Advances.   In no
event shall the Indebtedness hereby secured exceed two times the stated
principal amount of the Note.  This Mortgage secures the repayment of all
advances that Mortgagee may extend to Maker and/or Mortgagor under the Note, and
secures not only existing indebtedness, but also secures future advances, with
interest thereon, whether such advances are obligatory or to be made at the
option of Mortgagee, to the same extent as if such future advances were made on
the date of the execution of this Mortgage, and although there may be no
indebtedness outstanding at the time any advance is made.

 

EXECUTED by the undersigned on the date acknowledged, to be effective as of the 
19th day of August, 2003.

 

 

MORTGAGOR:

 

 

 

 

 

 

HUNTLEY DEVELOPMENT LIMITED PARTNERSHIP,

 

an Illinois limited partnership

 

 

By:

Horizon Huntley, LLC, its
Managing General Partner

 

 

 

 

 

 

 

By:

Horizon Group Properties, L.P., its
Sole Managing Member

 

By:

Horizon Group Properties, Inc., its
General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

38

--------------------------------------------------------------------------------


 

JOINDER

 

Monroe Outlet Center, LLC is joining herein to evidence its agreement with the
terms hereof.

 

 

MONROE OUTLET CENTER, LLC

 

By:  Horizon Group Properties, L.P., its Manager

 

By:  Horizon Group Properties, Inc., its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

39

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Property Description

 

40

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

Permitted Encumbrances

 

41

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

Prior Indebtedness Documents

 

42

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

Existing Leases

 

43

--------------------------------------------------------------------------------